19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 1 of 220




                EXHIBIT “A”
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 2 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 3 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 4 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 5 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 6 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 7 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 8 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 9 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 10 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 11 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 12 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 13 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 14 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 15 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 16 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 17 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 18 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 19 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 20 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 21 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 22 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 23 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 24 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 25 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 26 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 27 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 28 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 29 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 30 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 31 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 32 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 33 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 34 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 35 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 36 of 220




                EXHIBIT “B”
    19-01293-jlgCase
                  Doc19-11104-BLS
                       11-1 Filed 06/11/19
                                    Doc 3 Filed
                                           Entered
                                                05/15/19
                                                   06/11/19Page
                                                            20:23:11
                                                                1 of 28 Exhibits A -
                                    O Pg 37 of 220




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

EDGEMARC ENERGY HOLDINGS, LLC,                                 Case No. 19-11104
et al.,1
                                                               (Joint Administration Requested)
                           Debtors.


      DECLARATION OF CALLUM STREETER IN SUPPORT OF THE DEBTORS’
            CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         Callum Streeter declares and says:

         1.       I am the Chief Executive Officer and a member of the board of managers of

EdgeMarc Energy Holdings, LLC (“EdgeMarc”). I have served as EdgeMarc’s CEO since

March 2018, prior to which I served as EdgeMarc’s Chief Operating Officer since June 2015. I

have worked in the oil and gas industry in the Appalachian Basin area for more than 13 years,

predominantly in operations in the Marcellus and Utica shales. Prior to my employment with

EdgeMarc, I worked at Energy Corporation of America, primarily as its Drilling and

Completions Manager, from January 2006 until I joined EdgeMarc in 2012. I currently serve as

the President and Chairman of the Board of the Appalachian Chapter of the American

Association of Drilling Engineers. I earned a Bachelor of Civil Engineering from the University

of Canterbury in Christchurch, New Zealand, a Master of Engineering Science in Petroleum

Engineering from the University of New South Wales, and a Certificate of Professional


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia, LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.


{1239.001-W0055969.}
 19-01293-jlgCase
               Doc19-11104-BLS
                    11-1 Filed 06/11/19
                                 Doc 3 Filed
                                        Entered
                                             05/15/19
                                                06/11/19Page
                                                         20:23:11
                                                             2 of 28 Exhibits A -
                                 O Pg 38 of 220




Development from the Wharton School at the University of Pennsylvania. I am familiar with the

day-to-day operations, business and financial affairs of the Debtors (as defined below).

        2.      I submit this declaration (this “Declaration”) (a) in support of the Debtors’

petitions for relief under chapter 11 of title 11 of the United States Code (as amended or

modified, the “Bankruptcy Code”), (b) in support of the Debtors’ requests for relief in the form

of motions and applications (collectively, the “First Day Motions”), filed contemporaneously

with this declaration, and (c) to assist the United States Bankruptcy Court for the District of

Delaware (the “Court”) and other interested parties in understanding the circumstances giving

rise to the commencement of the Debtors’ chapter 11 cases (the “Chapter 11 Cases”). I have

reviewed the First Day Motions or have otherwise had their contents explained to me, and it is

my belief that the expedited and other relief sought therein is essential to the uninterrupted

operation of the Debtors’ businesses and the maximization of the value of the Debtors’ estates as

the Debtors pursue a sale of all or substantially all of their assets.

        3.      Except as otherwise indicated, the facts set forth in this Declaration are based

upon my personal knowledge, my review of the relevant documents, information provided to me

by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the oil and gas industry as a whole.

If called upon to testify, I would testify competently to the facts set forth in this Declaration.

Unless otherwise indicated, the financial information contained herein is unaudited and provided

on a consolidated basis. I am authorized by the Debtors to submit this Declaration.

                           Commencement of Bankruptcy Proceedings

        4.      On the date hereof (the “Petition Date”), EdgeMarc and its direct and indirect

subsidiaries that are debtors and debtors-in-possession in the Chapter 11 Cases (collectively, the

                                                   2
 19-01293-jlgCase
               Doc19-11104-BLS
                    11-1 Filed 06/11/19
                                 Doc 3 Filed
                                        Entered
                                             05/15/19
                                                06/11/19Page
                                                         20:23:11
                                                             3 of 28 Exhibits A -
                                 O Pg 39 of 220




“Company” or the “Debtors”), each filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. The Debtors intend to continue in the possession of their respective properties

and the management of their respective businesses as debtors in possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.

       5.      The Debtors commenced the Chapter 11 Cases to pursue the sale of all or

substantially all of their assets pursuant to section 363 of the Bankruptcy Code (the “Section 363

Sale”). The Debtors’ business is the exploration and production of natural gas in the

Appalachian Basin, concentrated in the Marcellus and Utica shale formations in Monroe and

Washington Counties in Ohio and Butler County in Pennsylvania. The Debtors control

approximately 45,000 net acres in these regions and have drilled and developed a total of 60

producing wells thereon. The Debtors have forty-two (42) active employees in full-time and

part-time positions. The Debtors have approximately $77.79 million outstanding under a secured

revolving credit facility and no other funded debt.

       6.      On September 10, 2018, due to factors entirely outside of the Debtors’ control, an

explosion (the “Revolution Explosion”) occurred along a pipeline and gathering system (the

“Revolution System”) being built by a third party, ETC Northeast Pipeline LLC (“ETC”), that

performs gathering and processing services for the Debtors in Pennsylvania. The Revolution

System was expected to go into commercial service around the time of the Revolution

Explosion, and would have enabled the Debtors to gather, process and—ultimately—sell, gas

from several newly drilled wells in Pennsylvania. Instead, the Revolution Explosion prevented

the Debtors from selling the gas produced from those wells. As a result, EdgeMarc experienced

a significant reduction in production capacity and revenue from its Pennsylvania operations.



                                                 3
 19-01293-jlgCase
               Doc19-11104-BLS
                    11-1 Filed 06/11/19
                                 Doc 3 Filed
                                        Entered
                                             05/15/19
                                                06/11/19Page
                                                         20:23:11
                                                             4 of 28 Exhibits A -
                                 O Pg 40 of 220




       7.      The Debtors’ gathering and processing agreement with ETC required the

Revolution System to be placed into commercial service by January 1, 2019. Although ETC first

estimated that the ruptured portion of the pipeline would be remedied within weeks, it remains

out of commercial service to this day, and the Revolution System appears unlikely to be placed

into commercial service until early 2020.

       8.      In January 2019, because ETC had failed to place the Revolution System in

commercial service, the Debtors exercised their right to terminate certain individual transaction

confirmations (the “ITCs”) that were made part of the gathering and processing agreement.

Debtor EM Energy Pennsylvania (“EdgeMarc PA”) then provided notice to ETC that it would

seek to flow gas through other, intact pipelines on an on-demand basis, as permitted under the

gathering and processing agreement, which remained in force. However, ETC refused to flow

the Debtors’ gas under those terms.

       9.      Because the Debtors could not flow through ETC’s Revolution System due to the

Revolution Explosion, because ETC refused to gather the Debtors’ gas via other infrastructure,

and because the Debtors had no other means of selling gas from the affected wells, they

determined in their business judgment to “shut in” their Pennsylvania wells and pause all

remaining Pennsylvania operations. When flowing, those Pennsylvania operations account for

approximately 50 million net cubic feet per day (MMcfd), or approximately one third of the

Debtors’ existing production capacity.

       10.     Shortly after the Debtors terminated the ITCs, ETC responded by filing a lawsuit

in the Court of Common Pleas in Allegheny County, Pennsylvania. In that lawsuit, ETC sought

payment of amounts allegedly outstanding under certain invoices and a declaratory judgment that

EdgeMarc PA’s termination of the ITCs was invalid. In February 2019, the Debtors asserted

                                                4
 19-01293-jlgCase
               Doc19-11104-BLS
                    11-1 Filed 06/11/19
                                 Doc 3 Filed
                                        Entered
                                             05/15/19
                                                06/11/19Page
                                                         20:23:11
                                                             5 of 28 Exhibits A -
                                 O Pg 41 of 220




multiple counterclaims in the litigation, including for breach of contract based on ETC’s failure

to place the Revolution System in commercial service and its failure to gather contractually-

required volumes of the Debtors’ gas. The litigation with ETC has been stayed by the

commencement of the Chapter 11 Cases.

       11.     The Debtors’ inability to sell gas from their Pennsylvania properties had a

substantial negative impact on their liquidity and ability to satisfy their funded debt, contractual

and other payment obligations. In particular, in anticipation of ETC’s Revolution System

coming online by January 1, 2019 (the “Guaranteed In-Service Date”), as required under their

contracts with ETC, the Debtors had contracted for fixed amounts of transportation capacity

under certain of their firm transportation service agreements (“FT Agreements”). The Debtors

remain contractually obligated to pay for that transportation capacity even though they are

unable to transport their natural gas through the applicable pipelines.

       12.     In addition, on March 21, 2019, the agent under the Debtors’ secured revolving

credit facility issued a notice of redetermination of the Debtors’ borrowing base thereunder,

reducing it from approximately $80 million to $40 million. Under the terms of the agreement

governing that facility, the Debtors were required to begin repayment of outstanding amounts in

excess of the borrowing base on May 1, 2019. On April 30, 2019, the Debtors received a one-

week forbearance to May 8, 2019 for the event of default under the secured revolving credit

facility of failing to make the first repayment. On May 7, 2019, the Debtors received an

extension of that forbearance through May 15, 2019.

       13.     Realizing that they could not continue to satisfy their obligations under the FT

Agreements given the cessation of Pennsylvania operations, the Debtors sought to negotiate with

certain of their contractual counterparties, including ETC and certain FT Agreement

                                                  5
 19-01293-jlgCase
               Doc19-11104-BLS
                    11-1 Filed 06/11/19
                                 Doc 3 Filed
                                        Entered
                                             05/15/19
                                                06/11/19Page
                                                         20:23:11
                                                             6 of 28 Exhibits A -
                                 O Pg 42 of 220




counterparties, to both alleviate short-term liquidity constraints and to find a longer-term solution

to the problem created by the Revolution Explosion and resulting cessation of Pennsylvania

operations. Unfortunately, the Debtors were unable to reach an agreement with any of those

counterparties.

       14.        The Debtors, in consultation with their professional advisors, explored various

other strategic alternatives and ultimately determined that a sale of all or substantially all of their

assets through an auction process conducted under the supervision of the Bankruptcy Court

would be the best way to maximize value for the benefit of their stakeholders.

       15.        As described in further detail in the Bidding Procedures Motion, to ensure that a

winning bid is in fact the highest or otherwise best offer for the purchase of the Debtors’ assets,

the Debtors have developed bidding and auction procedures (the “Bidding Procedures”) that will

allow interested parties to submit bids for the Debtors’ assets. I believe, based on my knowledge

of the Debtors’ operations, liquidity constraints, financial obligations, the impact of the pending

litigation and prepetition negotiations with key stakeholders, and in consultation with the

Debtors’ professional advisors, that an auction of the Debtors’ assets is the best, and may be the

only, means of maximizing the value of the Debtors’ estates for all stakeholders.

       16.        Section I of this Declaration describes the Debtors’ business; Sections II and III

describe the circumstances and events giving rise to the commencement of the Chapter 11 Cases,

including the Debtors’ prepetition restructuring initiatives; and Section IV sets forth a list of the

First Day Motions and certain other motions filed contemporaneously with the filing of this

Declaration.




                                                    6
    19-01293-jlgCase
                  Doc19-11104-BLS
                       11-1 Filed 06/11/19
                                    Doc 3 Filed
                                           Entered
                                                05/15/19
                                                   06/11/19Page
                                                            20:23:11
                                                                7 of 28 Exhibits A -
                                    O Pg 43 of 220




                                                        I.

                                           The Debtors’ Business

        A.       Overview of the Debtors’ Business

        17.      EdgeMarc (formed on September 30, 2011) is an exploration and production

(“E&P”) company engaged in the acquisition, production, exploration and development of

natural gas and natural gas liquids (NGLs) from underground deposits in the Appalachian Basin.

        18.      The Debtors conduct their drilling and exploration activities in the “stacked”

liquid-rich Marcellus shale in Pennsylvania and dry gas Utica shale in Ohio. The Utica shale is

located a few thousand feet below the Marcellus shale. While drilling in the Marcellus shale has

been established in the oil and gas industry for many years, drilling opportunities in the Utica

shale formation became viable for production in the late 2000s due to certain technological

advancements in horizontal drilling. These technological developments made land acquisition

opportunities for E&P companies especially attractive in stacked shale geographical areas, such

as the one where the Utica and Marcellus shale formations overlap.

        19.      The Debtors have established a promising business with a profitable, cost-

efficient and low-risk asset base concentrated in Monroe County, Ohio and Butler County,

Pennsylvania through acquisitions of core stacked shale land positions in 2013 and 2014. See

Diagram A below for a map depicting the entire overlapping Utica and Marcellus shale play and

the locations of the Debtors’ acreage.2




2
 The Debtors’ production represents approximately 1% of the total quantity of natural gas that is produced by
upstream operators from the Marcellus and Utica shales.

                                                         7
  19-01293-jlgCase
                Doc19-11104-BLS
                     11-1 Filed 06/11/19
                                  Doc 3 Filed
                                         Entered
                                              05/15/19
                                                 06/11/19Page
                                                          20:23:11
                                                              8 of 28 Exhibits A -
                                  O Pg 44 of 220




Diagram A: Map of Marcellus and Utica shales and the Debtors’ acreage

         20.      The Debtors control contiguous positions of approximately 45,000 net acres,

consisting of:

                      Approximately 32,000 net core acres in Butler County, Pennsylvania (divided
                       into two production areas, “Butler North” (approximately 21,000 acres)
                       located in the northeast corner of Butler County, and “Butler South”
                       (approximately 11,000 acres) located in central Butler County), comprising a
                       scaled, contiguous position in the Marcellus wet gas window, with an average
                       100% working interest and 14.6 % average royalty rate;

                      Approximately 11,000 net acres in Monroe County, Ohio comprising high-
                       pressure and high-quality dry Utica reservoir, and acreage which the Debtors
                       believe are prospective for super wet Marcellus exploration, with an average
                       100% working interest, and 18.3% average royalty rate; and




                                                            8
    19-01293-jlgCase
                  Doc19-11104-BLS
                       11-1 Filed 06/11/19
                                    Doc 3 Filed
                                           Entered
                                                05/15/19
                                                   06/11/19Page
                                                            20:23:11
                                                                9 of 28 Exhibits A -
                                    O Pg 45 of 220




                      Approximately 2,000 net acres in Washington County, Ohio, with an average
                       100% working interest and 15.6% royalty rate.

The Debtors have entered into approximately 1,862 leases and own a working interest in

approximately 60 producing wells located in Ohio and Pennsylvania.

        21.      In May 2015, the Debtors began volume production of natural gas and NGLs and

by 2018 had drilled and developed a total of 60 producing wells. In 2018 alone, the Debtors

drilled and brought online 14 new wells in the Marcellus shale and six new horizontal wells in

the Utica shale. By September 2018, the Debtors had over 175 MMcfd of production capacity

with the potential to expand exploration and production into the Upper Devonian shale.3

        22.      However, after the Revolution Explosion, the Debtors took measures to preserve

capital and liquidity given the uncertainty with respect to their Pennsylvania operations, and

began to reduce their drilling and capital expenditures in Pennsylvania. On January 29, 2019,

due to the Revolution Explosion and ETC’s refusal to allow the Debtors to flow gas through

ETC’s gathering system on an on-demand basis, the Debtors were forced to shut in production

and cease operation at all of their Butler County, Pennsylvania wells. The Debtors’ production

has fallen by over one-third since the shut-in due to the Revolution Explosion.

        23.          As of the Petition Date, the Debtors have 12 producing wells in Ohio with 3

additional wells in progress that if completed could come online by late 2019, and approximately

48 producing wells located in Pennsylvania that remain shut in due to the Revolution Explosion.




3
  The Upper Devonian shale is a liquids-rich shale field located above the stacked Marcellus and Utica shales.
Shallower and softer than the Marcellus shale, the Upper Devonian is generally considered easier to drill, and E&P
firms are able to drill into the Upper Devonian, Marcellus and Utica shales from the same well pads with minimal
additional capital expenditure.

                                                         9
    19-01293-jlg
               Case
                  Doc
                    19-11104-BLS
                      11-1 Filed 06/11/19
                                   Doc 3 Filed
                                          Entered
                                               05/15/19
                                                   06/11/19
                                                          Page
                                                            20:23:11
                                                                10 of 28Exhibits A -
                                   O Pg 46 of 220




        B.     The Debtors’ Finances and Employees

        24.    For the twelve months ended December 31, 2018, the Debtors recorded

consolidated net revenue of approximately $116.9 million, which was primarily derived from the

sale of natural gas, NGLs and condensate. Of their total revenues, $54.2 million (or 46%)

originated from the Debtors’ Pennsylvania production and $62.7 million (or 54%) from the

Debtors’ Ohio production.

        25.    The Debtors currently employ a talented and dedicated workforce of forty-two

(42) people in both full-time and part-time positions. These employees have enabled the Debtors

to continue to achieve high standards of productivity, efficiency, safety and environmental

compliance in the face of recent headwinds. The employees live and work primarily in Ohio and

Pennsylvania. None of the Debtors’ employees is represented by a union or is subject to a

collective bargaining agreement. In addition, the Debtors employed independent contractors and

temporary workers, who also provided critical support to the Debtors’ field operations.

        C.     Corporate Structure

        26.    EdgeMarc is a privately-held limited liability corporation and is the direct parent

of EM Energy Employer LLC (“EM Employer”) and EM Energy Manager LLC (“EM

Manager”).4 EM Employer, in turn, is the direct parent of each of the other Debtors, and all of

the Debtors are organized under the laws of Delaware. A corporate organization chart depicting

the ownership structure of the Debtors is attached hereto as Exhibit A. The majority of

EdgeMarc’s LLC units are owned by two private equity sponsors, Goldman Sachs Capital

Partners (“Goldman Sachs”) (holding 71.18% across three investment vehicles) and Ontario


4
 EM Manager owns 0.001% of EM Employer, while EdgeMarc owns 99.999% of EM Employer and 100% of EM
Manager.

                                                10
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             11 of 28Exhibits A -
                                O Pg 47 of 220




Teachers’ Pension Plan (“Teachers”) (holding 27.76%). The overall management of the Debtors

is conducted by me, in my capacity as EdgeMarc’s Chief Executive Officer, and Chief Financial

Officer Alan Shepard at the Debtors’ headquarters in Canonsburg, Pennsylvania.

        D.      Capital Structure

        27.     The Debtors’ funded debt obligations consist entirely of secured obligations under

that certain Amended and Restated Credit Agreement, dated as of December 19, 2017 (as

amended, restated or otherwise modified from time to time, the “RBL Credit Agreement”), by

and among EM Employer, as borrower, the other Debtors, as guarantors, the lenders from time to

time party thereto and KeyBank National Association (“KeyBank”) as administrative agent,

collateral agent and letter of credit issuer (in such capacities, the “RBL Agent”). Under the RBL

Credit Agreement, the Debtors had access to a revolving credit facility (the “Revolving Credit

Facility”) that could be used to either fund cash draws for working capital or support letters of

credit issued by the RBL Agent. The Debtors’ obligations under the RBL Credit Facility are

secured by mortgages on oil and gas properties representing substantially all of the value of the

Debtors’ oil and gas properties included in the Debtors’ most recent reserve report and liens on

certain other assets.

        28.     As of the Petition Date, the Debtors had approximately $77.79 million in

outstanding obligations under the RBL Credit Facility, consisting of $47 million in drawn

revolving credit obligations and $30,792,041 in issued and outstanding letters of credit. On a

prepetition basis, the Debtors managed ordinary course commodity risks through hedging

transactions with KeyBank under ISDA Master Agreements (the “Hedging Agreements”), which

are secured under the Prepetition Credit Facility. As of May 8, 2019, the Debtors have

approximately $791,000 in outstanding obligations under the Hedging Agreements.

                                                11
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             12 of 28Exhibits A -
                                O Pg 48 of 220




       E.       Key Contractual Relationships

       29.     The Debtors principally conduct their drilling and extraction operations in

Monroe County, Ohio and Butler County, Pennsylvania through Debtors EM Energy Ohio, LLC

(“EdgeMarc OH”) and EdgeMarc PA. EdgeMarc, EdgeMarc OH and EdgeMarc PA entered into

strategic agreements with third parties for gathering, processing, transporting and selling their

natural gas and NGLs. See Diagram B below for a schematic of the Debtors’ gathering,

compression, processing and firm transportation relationships.




       Diagram B: Schema of midstream and FT relationships

                  i.     Gathering & Processing Agreements

       30.     The Debtors have gathering, compression, fractionation and processing

agreements (“Gathering & Processing Agreements”) with certain midstream counterparties under

which they would deliver natural gas and NGLs extracted at certain drilling sites to be

compressed, treated, and/or otherwise refined at processing centers. In Ohio, the Debtors’

natural gas from Monroe County is gathered, compressed and processed in a gathering system




                                                      12
    19-01293-jlg
               Case
                  Doc
                    19-11104-BLS
                      11-1 Filed 06/11/19
                                   Doc 3 Filed
                                          Entered
                                               05/15/19
                                                   06/11/19
                                                          Page
                                                            20:23:11
                                                                13 of 28Exhibits A -
                                   O Pg 49 of 220




owned by Eureka Midstream, LLC5 (“Eureka,” and the “Eureka Gathering System”).6 In Butler

County, Pennsylvania, the Debtors’ wellheads and operations are clustered in Butler North and

Butler South. Prior to the “shut in” of Pennsylvania operations, the Debtors’ natural gas from

Butler North was to be gathered, compressed and processed in the Revolution System, including

a cryogenic processing plant (the “Revolution Plant”), which ETC was contractually obligated to

construct and put in commercial use under a gathering and processing agreement with the

Debtors. The Debtors’ gas in Butler South was (i) gathered by ETC,7 (ii) compressed by Axip

Energy Services, LLC (“Axip”), and (iii) processed in cryogenic processing plants (collectively,

the “Bluestone Processing Plant”) owned and operated by MarkWest Energy Partners, LLC

(“MarkWest”).

                   ii.    FT Agreements

        31.      The Debtors have FT Agreements with certain long-haul pipeline services

providers under which their natural gas is transported to final delivery points along certain long-

distance local or interstate pipelines. Until April 30, as discussed in more detail below and in the

BP Rejection Motion, all of the Debtors’ natural gas was purchased at these final delivery points

by the Debtors’ marketer, BP Energy Company (“BPEC,” and together with its affiliates, “BP”).

        32.      In Ohio, the Debtors entered into FT Agreements to transport their natural gas

products, chiefly methane,8 from the Eureka Gathering System: (i) via two connected pipeline

systems owned and operated by Rockies Express Pipeline, LLC (“REX”) and Texas Gas


5
  In April 2019, Eureka Midstream, LLC was purchased by EQM Midstream Partners, LP. The acquisition has not
impacted the Debtors’ operations.
6
  The Debtors’ gathering and processing service provider in Washington County, Ohio is Blue Racer Midstream,
LLC.
7
  The Debtors’ gathering and processing agreement with ETC also contains minimum volume commitments
(“MVCs”) that require the Debtors to flow a minimum amount of gas through ETC’s gathering systems or pay a fee.
8
  The gas transported via the pipelines governed by the FT Agreements described in this section is the methane gas.

                                                        13
    19-01293-jlg
               Case
                  Doc
                    19-11104-BLS
                      11-1 Filed 06/11/19
                                   Doc 3 Filed
                                          Entered
                                               05/15/19
                                                   06/11/19
                                                          Page
                                                            20:23:11
                                                                14 of 28Exhibits A -
                                   O Pg 50 of 220




Transmission, LLC (“TGT,” and, respectively, the “REX Pipeline” and “TGT Pipeline,” and the

agreements governing such transport, respectively, the “REX FT Agreement” and “TGT FT

Agreement”), which transport the natural gas to be sold to BPEC for domestic sale, and (ii) a

pipeline owned and operated by Rover (the “Rover Pipeline”), which transports the natural gas to

a northern delivery point to be sold to BP Canada and into the Canadian market, under an

agreement with Rover (the “Rover OH FT Agreement”).9

         33.      In Pennsylvania, the Debtors entered into FT Agreements (i) in Butler North, with

Rover to transport natural gas from the Revolution System, once constructed and placed in

commercial service (the “Rover PA FT Agreement,” and together with the Rover OH FT

Agreement, the “Rover FT Agreements”), and (ii) in Butler South, with Dominion Energy

Transmission, Inc. (“DTI”) to transport natural gas from the Bluestone Processing Plant (the

“DTI FT Agreement”). From Butler North, the Rover Pipeline transported the natural gas

through a new lateral pipeline known as the Burgettstown Lateral.

         34.      As discussed in more detail in the BP Rejection Motion, the TGT and Rover OH

FT Agreements required credit support in the form of letters of credit. BPEC provided both TGT

and Rover with letters of credit (“LCs”) in the amounts of approximately $23.3 million and $25

million, respectively (the “BP TGT LC”) and “BP Rover LC”). Under EdgeMarc’s marketing

agreements with BP, EdgeMarc OH is contractually required to reimburse BPEC for any drawn

amounts under these LCs as well as any associated charges and expenses.

         35.      As described herein and in the FT Rejection Motion and the TGT Agreement

9
  On February 24, 2017, in anticipation of the need for long-haul transportation services of the gas processed at the
Revolution Plant, EdgeMarc entered into an amended and restated rate schedule with Rover providing for firm
transportation of specified contractual quantities of natural gas from the Revolution Plant to delivery points in Ohio
via the Burgettstown Lateral pipeline (the “Amended Rover Agreement”). A portion of the natural gas under the
Amended Rover Agreement would be delivered to REX in Clarington, Ohio (for ultimate delivery to TGT), and the
balance would be delivered to the Rover Pipeline.

                                                          14
     19-01293-jlg
                Case
                   Doc
                     19-11104-BLS
                       11-1 Filed 06/11/19
                                    Doc 3 Filed
                                           Entered
                                                05/15/19
                                                    06/11/19
                                                           Page
                                                             20:23:11
                                                                 15 of 28Exhibits A -
                                    O Pg 51 of 220




Rejection Motion, since the time that Debtors entered into the FT Agreements, subsequent

developments, including the Revolution Explosion, have made them economically burdensome

to the Debtors. Specifically, in the second and third quarters of 2014,10 during a sustained period

of elevated natural gas prices, the Debtors entered into the FT Agreements. Under the FT

Agreements the Debtors are obligated to pay to reserve dedicated capacity—a maximum daily

quantity (the “Contractual Quantity”)—on the pipelines. The Debtors pay for such capacity even

if it is not being used.

         36.      The Revolution Explosion and the subsequent shut-in of the Debtors’

Pennsylvania operations have prevented the Debtors from flowing gas sufficient to make use of

the Contractual Quantities they are required to pay for under the FT Agreements. As a result, the

FT Agreements have become burdensome drains on the Debtors’ finances. As of the Petition

Date, the Debtors were not utilizing any capacity under the REX, Rover or TGT FT Agreements.

Accordingly, the Debtors have determined that it is in the best interest of the Debtors’ estates to

reject the REX, Rover and TGT FT Agreements.

         37.      As of the Petition Date, because the Debtors have “shut in” operations in

Pennsylvania, EdgeMarc PA is not utilizing any of the contracted-for capacity under the DTI FT

Agreement. In Ohio, the Debtors are transporting their gas on an on-demand basis; the net




10
  At that time, there was a significant differential in price between natural gas sold in the Marcellus and Utica shale
regions and natural gas delivered out of state, and demand for pipeline capacity to transport from those regions
significantly exceeded supply. Several pipeline operators modified existing pipelines (or constructed new pipelines)
to transport more natural gas out of the Marcellus and Utica shale regions. The Debtors, who were drilling several
new wells with an eye to commencing production in 2015, saw the new pipelines as an opportunity to reserve a
sufficient amount of out-of-state transportation capacity at prices that would be locked in even if demand increased.
The Debtors accordingly entered into FT agreements with each of Rover, REX and TGT that provided the Debtors
with east-west transportation of natural gas in the quantities the Debtors were projected to need and at then-
competitive rates.

                                                          15
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             16 of 28Exhibits A -
                                O Pg 52 of 220




revenue in connection with transporting on an on-demand basis is expected to be favorable

compared to transporting under the REX and TGT FT Agreements.

                iii.   Marketing Agreements

       38.     The Debtors entered into marketing agreements with BPEC and BP Canada,

under which the Debtors agreed to sell and deliver 100% of their natural gas production (“BP

Marketing Agreements”). Under the BP Marketing Agreements, BP receives the Debtors’ gas at

delivery points along the various transportation pipelines described above and sells the gas

onwards to its own customers. As described in more detail in the BP Rejection Motion, BPEC

provided credit support to Rover and TGT in connection with the Rover OH and TGT FT

Agreements, and the Debtors expect that both Rover and TGT will draw on those LCs, triggering

EdgeMarc OH’s obligation under one of its BP Marketing Agreements to reimburse BPEC for

such draws. Due to the risk that BPEC may assert (i) a right of setoff as to prepetition amounts

owing to the Debtors, and (ii) a right of recoupment as to all postpetition amounts owing to the

Debtors until it receives the full amount of the approximately $48 million LC draw, the Debtors

have determined that it is in the best interests of their estates to reject the BP Marketing

Agreements and on May 1, 2019, ceased delivering product to BP and commenced delivering

product to alternative marketers.

       F.      Cash Needs

       39.     The Debtors’ business is capital intensive—it relies on their ability to use cash to,

among other things, (a) satisfy payroll and overhead expenses, (b) fund working capital needs

and make capital expenditures, (c) pay for goods or services critical to the health and safety of

employees and the communities in which they operate, (d) pay property taxes and other taxes,

and (e) use for other general corporate purposes.

                                                 16
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             17 of 28Exhibits A -
                                O Pg 53 of 220




       40.      It is critical that the Debtors maintain the ability to access their cash in an

uninterrupted and unlimited fashion (including pursuant to the DIP Financing described herein)

so that they can have enough working capital to make payments to employees and other

providers of goods and services. Any limitation on the Debtors’ use of cash would critically

threaten their ability to operate their business and continue as a going concern, and would result

in a disastrous deterioration of the Debtors’ value.

       41.      In order to avoid business disruption as the Debtors carry out their proposed sale

process, and to preserve the value of the Debtors as a going concern in order to secure the

highest possible price for their assets, the Debtors must be able to signal to their employees,

contractual counterparties and other constituents that they continue to have access to sufficient

liquidity to, among other things, continue the operation of their businesses as a going concern,

meet payroll, pay capital expenditures, and otherwise satisfy their working capital and

operational needs, all of which are required to preserve and maintain their enterprise value. As

of the Petition Date, the Debtors had approximately $6 million in cash on hand.

                                      II.
                     EVENTS LEADING TO THE CHAPTER 11 CASES

       42.      On September 10, 2018, before the Revolution System was ever placed into

commercial service, a segment of the pipeline in Beaver County, Pennsylvania along the

Revolution System that connects ETC’s compression plant to the Revolution Processing Plant,

slid down a hill and exploded. As a result of the Revolution Explosion, the Debtors were never

able to use the Revolution System to gather and process natural gas from their well pads in

Butler North.




                                                  17
     19-01293-jlg
                Case
                   Doc
                     19-11104-BLS
                       11-1 Filed 06/11/19
                                    Doc 3 Filed
                                           Entered
                                                05/15/19
                                                    06/11/19
                                                           Page
                                                             20:23:11
                                                                 18 of 28Exhibits A -
                                    O Pg 54 of 220




         43.      ETC’s failure to place the Revolution System into commercial service by the

Guaranteed In-Service Date triggered EdgeMarc’s right to terminate the ITCs. Specifically,

prior to their termination, there were two ITCs in place. “ITC-102” governed the Debtors’ gas

gathering services in Butler South. “ITC-101” was intended to govern the Debtors’ gas

gathering services in connection with the Revolution System and other services in Butler North.

Because the Revolution Explosion occurred prior to the Guaranteed In-Service Date of the

Revolution System, no gathering ever occurred under ITC-101 prior to its termination. ITC-101

provides the Debtors with the right to terminate if the Revolution System was not placed in

commercial service by the Guaranteed In-Service Date. EdgeMarc provided written notice to

ETC on January 29, 2019 that it was terminating ITC-101. Because ITC-102 is by its terms

coterminous with ITC-101, EdgeMarc also notified ETC that ITC-102 was simultaneously

terminated by operation of contract.

         44.      Despite the termination of ITC-101 and ITC-102 on January 29, 2019, the GPA

remained fully effective. Under the GPA, EdgeMarc is entitled to submit nominations11 to ETC

for the gathering of gas thereunder. Accordingly, on January 30, 2019, EdgeMarc submitted

nominations for the quantity of natural gas that it expected to deliver to ETC for gathering during

the month of February 2019, to be delivered to the Bluestone Processing Plant. ETC refused to

accept the nominations.

         A.       ETC Litigation

         45.      Instead, on February 7, 2019, ETC filed a complaint in the Court of Common

Pleas of Allegheny County, Pennsylvania alleging that EdgeMarc had failed to pay for amounts


11
  A “nomination” is an order by a natural gas shipper which sets forth the quantity of gas the shipper intends to run
through a pipeline during a specified term.

                                                         18
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             19 of 28Exhibits A -
                                O Pg 55 of 220




allegedly due under the ITCs and seeking a declaration that the termination of the ITCs was not

valid (the “ETC Litigation”). See ETC Northeast Pipeline, LLC v. EM Energy Pennsylvania,

LLC, No. GD-19-002052 (Ct. Com. Pl., Allegheny Cnty., Feb. 7, 2019). On February 27, 2019,

the Debtors filed an answer and counterclaims alleging that ETC had breached the GPA by

failing to put the Revolution System in commercial service by January 1, 2019 and failing to

gather and process contractually required volumes. The Debtors also sought a declaratory

judgment that (i) the ITCs had been validly terminated as of January 29, 2019 and (ii) ETC had

improperly issued invoices under ITC-101, even though the system was not in commercial

service.

       B.      Shut-in of Butler County Wells

       46.     Given ETC’s refusal and/or inability to gather the Debtors’ gas, the Debtors had

no choice but to pause production in Butler County due to the Revolution Explosion.

Accordingly, on January 29, 2019, the Debtors commenced the process of shutting in their wells

in Pennsylvania due to the Revolution Explosion and pausing their Pennsylvania operations until

the dispute with ETC could be resolved. As a result, the Debtors lost the revenue they otherwise

captured from production at those wells, which at the time accounted for approximately 50

MMcfd, or approximately one third of the Debtors’ revenue.

       C.      Effect of the Pennsylvania Shut-in on the Firm Transportation Agreements

       47.     Due to the Revolution Explosion and the shut-in of their Pennsylvania wells, the

Debtors are unable to use any of the Contractual Quantities they are obligated to pay for under

their Pennsylvania FT Agreements. However, the Debtors remain obligated to pay

approximately $4,600,000 in monthly fees for Contractual Quantities of 150 MDth/day in the

aggregate under the Rejected FT Agreements (as defined in the FT Rejection Motion) and the

                                               19
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             20 of 28Exhibits A -
                                O Pg 56 of 220




TGT FT Agreements. Absent rejection, through the end of 2019, the Debtors would expect to

pay in excess of $4 million under the TGT FT Agreements, $13.9 million under the Rover PA

FT Agreements, and $5.2 million under the REX FT Agreements for unused Contractual

Quantities.

       D.      Borrowing Base Redetermination

       48.     The Debtors’ capacity to borrow or request LCs under the RBL Credit Facility is

subject to a borrowing base (the “Borrowing Base”) that is adjusted semi-annually, on April 15

and October 15 of each year, based on the value of the Debtors’ oil and gas reserves and subject

to certain procedures set forth in the RBL Credit Agreement. The Borrowing Base may also be

adjusted one time during any fiscal year outside of the scheduled redetermination dates. Prior to

March 18, 2019, the Debtors’ Borrowing Base under the RBL Credit Agreement was $80

million.

       49.     On March 15, 2019, KeyBank delivered a notice of redetermination to the

Debtors stating that the RBL Facility borrowing base was redetermined to be $40 million

effective March 18, 2019. The Debtors elected to prepay the difference between the amounts

outstanding under the RBL Facility and the redetermined borrowing base in six equal monthly

installments of approximately $6.4 million, commencing on May 1, 2019. The borrowing base

as of the Petition Date was $40 million.

       50.     On April 30, 2019, KeyBank delivered an executed forbearance letter extending

the mandatory prepayment deadline from May 1, 2019 to May 8, 2019. On May 7, 2019,

KeyBank agreed to extend the forbearance until May 15, 2019.




                                               20
     19-01293-jlg
                Case
                   Doc
                     19-11104-BLS
                       11-1 Filed 06/11/19
                                    Doc 3 Filed
                                           Entered
                                                05/15/19
                                                    06/11/19
                                                           Page
                                                             20:23:11
                                                                 21 of 28Exhibits A -
                                    O Pg 57 of 220




                                        III.
                       PREPETITION RESTRUCTURING INITIATIVES

         51.    Facing increased operational and financial challenges and a liquidity crisis from

the combination of the Revolution Explosion and onerous Contractual Quantities in certain FT

Agreements, in early 2019, the Debtors engaged Evercore Partners (“Evercore”) and Davis Polk

& Wardwell LLP (“Davis Polk”) to assist management with a review of strategic alternatives.

         A.     Prepetition Negotiations with Certain Pipeline Operators and ETC

         52.    In consultation with their professional advisors,12 the Debtors determined to

approach both ETC and certain FT Agreement counterparties in an attempt to negotiate needed

contract modifications in the form of lower rates, MVCs and Contractual Quantities. The

Debtors and their advisors developed a “Universal Proposal” that would adjust the rates, MVCs

and Contractual Quantities so that, as a whole, the Debtors’ operations in Pennsylvania and Ohio

would become commercially feasible while the Debtors and ETC worked to resolve the ETC

Litigation. However, the Debtors initially approached ETC and Rover and were unable to make

meaningful progress on the Universal Proposal.

         B.     Prepetition Marketing Process

         53.    Unable to reach a settlement and renegotiate commercial agreements on terms of

an out-of-court Universal Proposal, the Debtors explored the possibility of pursuing a sale of all

or substantially all of their assets to a third party in an out-of-court M&A process or a sale under

section 363 of the Bankruptcy Code. The Debtors sought to market their assets prior to

commencing the Chapter 11 Cases. In consultation with their advisors, the Debtors began by

focusing on a select group of parties that the Debtors believed could act most quickly for an out-

12
  In March 2019, the Debtors also engaged Opportune LLC as financial advisor and Landis Rath & Cobb LLC as
co-counsel.

                                                     21
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             22 of 28Exhibits A -
                                O Pg 58 of 220




of-court M&A process. In addition, on March 27, 2019, the Debtors formed a Restructuring

Committee comprised of independent board member Patrick Bartels, Jr. In early May 2019, the

Debtors launched a broader marketing process to be consummated through a chapter 11

proceeding.

       C.      Bidding Procedures

       54.     Substantially contemporaneously with the filing of this Declaration, the Debtors

have filed the Bidding Procedures Motion, seeking approval of bidding procedures for an auction

designed to maximize the value of the Debtors’ assets for all stakeholders. To ensure that the

winning bid is the highest or otherwise best offer for the purchase of the their assets, the Debtors

have developed bidding and auction procedures to govern the sale. The Bidding Procedures

allow interested parties to submit bids for any or all of the Debtors’ assets. Under the Bidding

Procedures, the Debtors plan to hold the auction on or prior to August 14, 2019 and close the sale

by September 17, 2019.

       55.     The Bidding Procedures are designed with the objective of generating the greatest

value for the Debtors’ assets, while affording the Debtors maximum flexibility to execute such

asset sales in a quick and efficient manner. The Debtors are confident that the Bidding

Procedures and the other relief requested herein satisfy the requirements of section 363 of the

Bankruptcy Code and will facilitate the sale of the Assets for the best value for the benefit of all

of the Debtors’ stakeholders.

       D.      DIP Negotiations

       56.     In order to ensure that they would have sufficient liquidity to continue to operate

their businesses during the pendency of the Chapter 11 Cases and consummate the Section 363

Sale pursuant to the Bidding Procedures, the Debtors approached KeyBank—the agent and sole

                                                 22
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             23 of 28Exhibits A -
                                O Pg 59 of 220




lender under the RBL Facility—as well as potential third-party providers. After a period of hard-

fought, arm’s-length negotiations, KeyBank agreed to provide post-petition financing on a

secured and superpriority basis comprised of $30 million in new money financing and a roll-up

of approximately $77.79 million in loans and letters of credit outstanding as of the Petition Date

upon entry of the final order approving the post-petition financing (the “DIP Facility”).

       57.     The Debtors were unable to obtain a competitive post-petition financing facility

from a third-party lender. Critically, KeyBank was not willing to consent to the priming of the

RBL security interests. Unwilling to expose themselves to the risk and uncertainty of seeking to

prime the RBL lenders non-consensually, the Debtors solicited proposals from third parties for

financing that would refinance the RBL Facility in full or be provided on a junior or unsecured

basis, but were unable to identify any party willing to provide the Debtors with financing on

those terms.

       58.     The DIP Facility will permit the Debtors to continue operations and make

payments to employees and vendors on a post-petition basis. Access to the DIP Facility is

critical to the Debtors’ ability to successfully carry out the sale process.

       59.     I and the other members of the Debtors’ management team were actively involved

throughout the process of negotiating and securing DIP Financing. Without the DIP Facility, the

Debtors will experience an immediate liquidity shortfall and will be unable to maintain the level

of operations necessary to preserve the value of their estates. The principal terms of the DIP

Facility are described in more detail in the DIP Motion and the Ross Declaration in support of

the DIP Motion. Following the arm’s length prepetition negotiations over the DIP Financing

between the Debtors and KeyBank, I believe that the ultimate proposal from the KeyBank was



                                                  23
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             24 of 28Exhibits A -
                                O Pg 60 of 220




the only and most advantageous financing proposal available to the Debtors, and believe that it is

an exercise of the Debtors’ sound business judgment to pursue the DIP Financing.

                                VI.
      FIRST DAY MOTIONS AND CERTAIN OTHER MOTIONS FILED ON THE
                            PETITION DATE

       60.       To minimize the adverse effect of the commencement of these Chapter 11 Cases

on the Debtors’ ability to effectuate a timely and efficient restructuring process that will preserve

and maximize the value of the Debtors’ estate, the Debtors have filed the following First Day

Motions and certain other motions on the Petition Date:

                Motion of Debtors for Entry of an Order Directing Joint Administration of

                 Chapter 11 Cases;

                Debtors’ Application for Appointment of Prime Clerk LLC as Claims and

                 Noticing Agent;

                Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the

                 Debtors to Continue to Maintain Existing Cash Management System, Bank

                 Accounts and Business Forms, (II) Continued Engagement in Intercompany

                 Transactions, (III) Financial Institutions to Honor and Process Related Checks

                 and Transfers, and (IV) Granting Limited Relief from the Requirements of

                 Bankruptcy Code Section 345(b) and the United States Trustee Operating

                 Guidelines;

                Motion of Debtors for Entry of (I) Interim and Final Orders Authorizing (A) the

                 Debtors to (i) Pay Prepetition Employee Obligations and Other Compensation and

                 (ii) Maintain Employee Benefits Programs and Pay Related Administrative

                 Obligations, (B) Current and Former Employees to Proceed with Outstanding

                                                 24
19-01293-jlg
           Case
              Doc
                19-11104-BLS
                  11-1 Filed 06/11/19
                               Doc 3 Filed
                                      Entered
                                           05/15/19
                                               06/11/19
                                                      Page
                                                        20:23:11
                                                            25 of 28Exhibits A -
                               O Pg 61 of 220




            Workers’ Compensation Claims and (C) Financial Institutions to Honor and

            Process Related Checks and Transfers and (II) Final Order Authorizing the

            Debtors to Pay Amounts Under the Non-Insider Retention Plan;

           Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utilities

            from Altering, Refusing or Discontinuing Service, (II) Deeming Utilities

            Adequately Assured of Future Performance and (III) Establishing Procedures for

            Determining Requests for Additional Adequate Assurance;

           Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors

            to Pay Certain Taxes, Governmental Assessments and Fees and (II) Financial

            Institutions to Honor and Process Related Checks and Transfers;

           Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the

            Debtors to Continue and Renew Their (A) Liability, Property, Casualty, and Other

            Insurance Policies and (B) Surety Bond Program and Honor All Obligations In

            Respect Thereof and (II) Financial Institutions to Honor and Process Related

            Checks and Transfers;

           Motion of Debtors for Entry of Interim and Final Orders Authorizing, But Not

            Directing, the Payment of Prepetition Claims of Certain Lienholders;

           Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors (A) to

            Obtain Postpetition Financing and (B) to Use Cash Collateral, (II) Granting

            Adequate Protection to Certain Prepetition Secured Parties, (III) Scheduling a

            Final Hearing, and (IV) Granting Related Relief;




                                            25
19-01293-jlg
           Case
              Doc
                19-11104-BLS
                  11-1 Filed 06/11/19
                               Doc 3 Filed
                                      Entered
                                           05/15/19
                                               06/11/19
                                                      Page
                                                        20:23:11
                                                            26 of 28Exhibits A -
                               O Pg 62 of 220




           Motion of Debtors for Entry of Interim and Final Orders Authorizing the Debtors

            to Honor Prepetition and Post-Petition Royalty Obligations, Working Interest

            Obligations and Other Obligations Related to Oil and Gas Leases;

           Motion of Debtors for Entry of an Order Establishing Procedures for Interim

            Compensation and Reimbursement of Expenses for Professionals and Official

            Committee Members;

           Application of Debtors to Approve the Employment and Retention of Landis Rath

            & Cobb LLP as Their Delaware Counsel, Nunc Pro Tunc to the Petition Date,

            Pursuant to Bankruptcy Code Section 327(a), Bankruptcy Rules 2014 and 2016

            and Local Rule 2014-1;

           Application of Debtors for Authority to Employ and Retain Davis Polk &

            Wardwell LLP as Attorneys for the Debtors Nunc Pro Tunc to the Petition Date;

           Application of Debtors to Approve Employment and Retention of Opportune LLP

            as Restructuring Advisor Pursuant to Sections 327(a) and 328(a) of the

            Bankruptcy Code, Nunc Pro Tunc to the Petition Date;

           Application of the Debtors for Entry of an Order, Pursuant to Sections 327(a) and

            328(a) of the Bankruptcy Code, Authorizing the Retention and Employment of

            Evercore Group L.L.C. as Investment Banker for the Debtors and Debtors In

            Possession, Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-

            Keeping Requirements of Local Rule 2016-2;

           Debtors’ Application for an Order Authorizing Employment and Retention of

            Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date;



                                            26
19-01293-jlg
           Case
              Doc
                19-11104-BLS
                  11-1 Filed 06/11/19
                               Doc 3 Filed
                                      Entered
                                           05/15/19
                                               06/11/19
                                                      Page
                                                        20:23:11
                                                            27 of 28Exhibits A -
                               O Pg 63 of 220




           Motion of Debtors for Entry of an Order Authorizing the Employment and

            Retention of Professionals Utilized in the Ordinary Course of Business;

           Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for

            Sale of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C)

            Scheduling Auction for, and Hearing to Approve, Sale of Debtors’ Assets, (D)

            Approving Form and Manner of Notices of Sale, Auction and Sale Hearing, (E)

            Approving Assumption and Assignment Procedures and (F) Granting Related

            Relief and (II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens,

            Claims, Interests and Encumbrances, (B) Authorizing Assumption and

            Assignment of Executory Contracts and Unexpired Leases and (C) Granting

            Related Relief;

           Motion of Debtors for Entry of an Order Authorizing the Rejection of the BP

            Marketing Contracts Pursuant to Section 365(A) of the Bankruptcy Code Nunc

            Pro Tunc to the Petition Date;

           Motion of Debtors for Entry of an Order Authorizing the Rejection Of Firm

            Transportation Service Agreements with Rover Pipeline LLC and Rockies

            Express Pipeline LLC Pursuant to Section 365(A) of the Bankruptcy Code Nunc

            Pro Tunc to the Petition Date;

           Motion of Debtors for Entry of an Order Authorizing the Rejection of Firm

            Transportation Service Agreements with Texas Gas Transmission, LLC Pursuant

            to Section 365(a) of the Bankruptcy Code Nunc Pro Tunc to the Petition Date;




                                             27
 19-01293-jlg
            Case
               Doc
                 19-11104-BLS
                   11-1 Filed 06/11/19
                                Doc 3 Filed
                                       Entered
                                            05/15/19
                                                06/11/19
                                                       Page
                                                         20:23:11
                                                             28 of 28Exhibits A -
                                O Pg 64 of 220




                Motion of Debtors for Entry of an Order (I) Extending the time to File Schedules

                 of Assets and Liabilities, Schedules of Executory Contracts and Unexpired Leases

                 and Statements of Financial Affairs, (II) Extending the Time to Schedule the

                 Meeting of Creditors, and (III) Authorizing the Debtors to File a Consolidated

                 List of the Debtors’ Twenty (20) Largest Unsecured Creditors;

       61.       I have reviewed each of the First Day Motions and the other motions listed above,

including any exhibits thereto, and incorporate by reference each of the factual statements set

forth therein. I believe that the relief requested by the First Day Motions and the other motions

listed above is necessary to enable the Debtors to preserve and maximize value and efficiently

implement their restructuring efforts without disruption or delay.

                                         DECLARATION

       62.       Pursuant to section 1746 of title 28 of the United States Code, I declare under

penalty of perjury that the foregoing is true and correct.

Dated: May 15, 2019                            /s/ Callum Streeter
       Canonsburg, Pennsylvania                Callum Streeter
                                               Chief Executive Officer




                                                  28
  19-01293-jlgCase
                 Doc
                   19-11104-BLS
                     11-1 Filed 06/11/19
                                  Doc 3-1 Entered
                                           Filed 05/15/19
                                                  06/11/19 20:23:11
                                                           Page 1 of 2 Exhibits A -
                                  O Pg 65 of 220




                                        EXHIBIT A

                      DEBTORS’ ORGANIZATIONAL STRUCTURE




#91931412v32
               19-01293-jlgCase
                              Doc
                                19-11104-BLS
                                  11-1 Filed 06/11/19
                                               Doc 3-1 Entered
                                                        Filed 05/15/19
                                                               06/11/19 20:23:11
                                                                        Page 2 of 2 Exhibits A -
                                               O Pg 66 of 220




#91931412v32
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 67 of 220




                EXHIBIT “C”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11 Exhibits A -
                                           O Pg 68 of 220
                                                                          Execution Version


                                            EM Holdco LLC
                               c/o Ontario Teachers’ Pension Plan Board
                                           5650 Yonge Street
                                     Toronto, Ontario M2M 4H5




November 13, 2017

EdgeMarc Energy Holdings, LLC
1800 Main Street, STE 220
Canonsburg, PA 15317

GSCP VI EdgeMarc Holdings, L.L.C.
GSCP VI Parallel EdgeMarc Holdings, L.L.C.
WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
200 West Street, 28th Floor
New York, NY 10282

Ladies and Gentlemen:

This letter agreement sets forth the commitment of EM Holdco, LLC, a Delaware limited
liability company (“Sponsor” and, together with its permitted assignees, “Sponsor”), subject to
the terms and conditions contained herein, to purchase, or cause the purchase of, certain newly
issued membership interests from EdgeMarc Energy Holdings, LLC (“EM Holdings”). EM
Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast Pipeline, LLC (“Gatherer”) are the
parties to (i) the Amended and Restated Gathering and Processing Agreement (Gatherer’s
Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual Transaction
Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”) and (iii) the Amended and
Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102) (“ITC-102”
and, together with ITC-101, the “ITCs”; capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given such terms in the GPA or ITCs, as applicable),
each dated as of the date hereof. Sponsor understands that, simultaneously with the execution
and delivery hereof, EM Holdings is entering into a commitment letter (the “Other Commitment
Letter”) with GSCP VI EdgeMarc Holdings, L.L.C., GSCP VI Parallel EdgeMarc Holdings,
L.L.C., and WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C. (collectively, the “Other
Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to any
person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.




#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg           Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11            Exhibits A -
                                             O Pg 69 of 220


               1.       Commitment. Subject to the terms and satisfaction of the conditions set
forth herein, Sponsor hereby commits to purchase, or cause the purchase of, membership
interests of EM Holdings from time to time for an aggregate amount in cash (such amount, the
“Total Commitment”) equal to 28.0612245% of $100,000,000.00 ($28,061,224.50), which
amount to the extent contributed by Sponsor to EM Holdings pursuant to this letter agreement
will in turn be contributed by EM Holdings to Shipper pursuant to that certain capital
contribution letter (the “EM Holdings Capital Contribution Letter”) between EM Holdings and
Shipper dated as of the date hereof, which is being entered into in connection with Shipper’s
obligations under the GPA and ITCs on the terms and subject to the conditions of the GPA and
ITCs (collectively, the “Obligations”); provided that, for the sake of clarity, (i) in no event and
under no circumstances shall Sponsor (taken together) (A) be obligated to contribute more than
the Total Commitment to EM Holdings or (B) have any obligation with respect to the
commitment of the Other Sponsor pursuant to the Other Commitment Letter and (ii) the parties
agree and acknowledge that Sponsor may from time to time make capital contributions to EM
Holdings other than pursuant to this letter agreement and in no event shall EM Holdings be
obligated to contribute such funds to Shipper (and for the avoidance of doubt, Gatherer shall not
have any rights with respect to such funds). Sponsor may effect the purchase of membership
interests of EM Holdings directly or indirectly through one or more affiliated entities.

                    2.        Commitment Timeline.

               (a)     The Total Commitment shall be funded in three equal tranches:
(i) $9,353,741.50 on February 1, 2018, (ii) $9,353,741.50 on March 15, 2018, and
(iii) $9,353,741.50 on April 30, 2018 (each funding, a “Commitment” and each funding date, as
may be extended pursuant to this Section 2, a “Commitment Date”); provided, however, that (i)
if Gatherer delivers a Project Status Notice (as defined below) to Sponsor and Shipper, prior to
an applicable Commitment Date (as may be extended pursuant to clause (ii) below for an
unsatisfied condition in Section 3), in which Gatherer notifies Sponsor and Shipper that there has
occurred any delay in the development, construction, or completion of the Gathering System
described in ITC-101 that will delay the In-Service Date beyond July 1, 2018 (each such delay, a
“Project Delay”), then (A) such Commitment Date shall be extended day-for-day by the number
of days the In-Service Date is anticipated to be delayed as set forth in such Project Status Notice
and (B) each subsequent Commitment Date shall be extended by a corresponding number of
days and (ii) if one or more of the conditions set forth in Section 3 is not satisfied as of the
applicable Commitment Date (as may be extended pursuant to clause (i) above for a Project
Delay), then (A) such Commitment Date shall be extended until the date that is 10 business days
following the date on which all such conditions are satisfied and (B) each subsequent
Commitment Date shall be extended by a corresponding number of days. Notwithstanding the
foregoing, Sponsor may, in its sole discretion, fund any Commitment prior to its applicable
Commitment Date.

                 (b)     Gatherer shall deliver a notice (a “Project Status Notice”) to Sponsor and
Shipper no earlier than 10 business days, and no later than five (5) business days, prior to each
Commitment Date, which Project Status Notice shall contain a written certification of Gatherer
that, as of the date of such Project Status Notice, either (i) there is no Project Delay or (ii) there is
a Project Delay and the number of days that Gatherer anticipates the In-Service Date to be
                                                     2
#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg           Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11       Exhibits A -
                                               O Pg 70 of 220


delayed as a result of such Project Delay. Without limiting the foregoing, Gatherer shall
promptly notify Sponsor and Shipper as soon as it knows of any event reasonably likely to cause
a delay in the In-Service Date.

                 3.     Conditions. The obligation of Sponsor to fund each Commitment on a
Commitment Date shall be subject to the satisfaction of each of the following conditions as of
such Commitment Date: (i) in respect of any Commitment, no notices of Force Majeure have
been issued and not withdrawn and (ii) Gatherer shall not have committed any material breach of
this letter agreement (including, for the avoidance of doubt, with respect to Gatherer’s obligation
to timely deliver a Project Status Notice in advance of each Commitment Date pursuant to
Section 2(b)) or any of the GPA, ITC-101 or ITC-102 or if Gatherer shall have committed any
such material breach, such material breach shall have been cured in all respects on or prior to the
applicable Commitment Date. Notwithstanding anything herein to the contrary, Sponsor’s sole
and exclusive remedy for the failure of any of the conditions set forth in this Section 3 to be
satisfied prior to the applicable Commitment Date shall be limited to the delay in making the
applicable Commitment(s) described in Section 2 and the termination rights set forth in Section
12.

                    4.        Enforceability.

               (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than the Sponsor, EM Holdings and their respective successors and
assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter agreement insofar,
and only insofar, as necessary to enforce EM Holdings’ right to cause the Commitment to be
funded (but solely to the extent that EM Holdings is entitled to enforce the Commitment in
accordance with the terms hereof).

                (b)    For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from
Sponsor by EM Holdings of funds in an aggregate amount that is equal to the Sponsor
Commitment shall be the sole and exclusive remedy of EM Holdings, Gatherer, any of their
respective Affiliates or any of their respective directors, officers and other affiliated persons
under this letter agreement against Sponsor or otherwise.

             5.     Representations and Warranties. Sponsor hereby represents and warrants
to EM Holdings and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by Sponsor and do not contravene any provision of
Sponsor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by Sponsor necessary for the due
execution, delivery and performance of this letter agreement by Sponsor have been obtained or
                                                    3
#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11          Exhibits A -
                                           O Pg 71 of 220


made and all conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any governmental entity by Sponsor is required in connection with the
execution, delivery or performance of this letter agreement;

                (c)     this letter agreement constitutes a legal, valid and binding obligation of
Sponsor, enforceable against Sponsor in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and

              (d)    Sponsor has unfunded capital commitments or access to other available
funds in an amount not less than the Commitment.

                6.      No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of EM Holdings and Sponsor; provided that no amendment, modification or
waiver of this letter agreement shall adversely affect any right of Gatherer hereunder, without the
prior written consent of Gatherer. Together with the EM Holdings Capital Contribution Letter,
the Other Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 13, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between Sponsor or any of its Affiliates, on the one hand, and EM
Holdings, any of its Affiliates or any other Person, on the other, with respect to the transactions
contemplated hereby. Except as expressly permitted in Section 1 and Section 7 hereof, no
transfer of any rights or obligations hereunder shall be permitted without the prior written
consent of EM Holdings and Sponsor. Any transfer in violation of the preceding sentence shall
be null and void ab initio.

               7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) Sponsor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent Sponsor is bound hereby, except that no such transfer, delegation or
assignment shall relieve Sponsor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
                                                 4
#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11           Exhibits A -
                                           O Pg 72 of 220


or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to EM Holdings solely in connection with the Obligations. This letter
agreement may not be used, circulated, quoted or otherwise referred to in any document, except
with the written consent of Sponsor and EM Holdings; provided, however, that Sponsor, EM
Holdings or Gatherer may disclose the existence of this letter agreement to the extent required by
Applicable Law or to each party’s respective officers, directors, employees, advisors,
representatives, agents and financing sources or to any Person to whom Sponsor or EM Holdings
is contemplating a transfer of membership interests of EM Holdings (provided that such potential
transferee is advised of the confidential nature of this letter agreement and agrees to be bound by
a confidentiality agreement consistent with the provisions hereof), and solely in the case of
Sponsor, to (i) any regulatory authority to which the Sponsor is subject if such disclosure is
required, requested or deemed advisable by counsel in connection with any ongoing regulatory
oversight, (ii) other beneficial holders of equity interests in EM Holdings and (iii) in connection
with customary disclosures to its current or prospective investors.

               12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of Sponsor to fund the Commitment subject to the terms and conditions
herein, will terminate automatically and immediately upon the earliest to occur of (a) the
payment in full of the Commitment, (b) the termination of any of the GPA, ITC-101, ITC-102,
the Other Commitment Letter or the EM Holdings Capital Contribution Letter in accordance
with their respective terms, (c) any assertion by Gatherer, its Affiliates or any of its or their
                                                 5
#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11            Exhibits A -
                                           O Pg 73 of 220


respective officers, directors or representatives in any litigation or other proceeding (under any
theory at law or in equity) that (i) the Sponsor’s liability under or in respect of this letter
agreement, any of the transactions contemplated hereby and/or any related matters is not limited
to the amount of the Commitment, (ii) the limitation of such liability to the amount of the
Commitment is illegal, invalid or unenforceable, in whole or in part or (iii) the Sponsor has any
liability under any of the GPA, ITC-101, ITC-102, the Other Commitment Letter or the EM
Holdings Capital Contribution Letter, any of the transactions contemplated thereby and/or any
related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.    No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of EM Holdings and Gatherer, on behalf
of itself and its Affiliates, covenants, agrees and acknowledges that no Person (other than
Sponsor and EM Holdings and, for the limited purpose set forth in Section 2(b), Gatherer) has
any obligation hereunder or in connection with the transactions contemplated hereby and that,
notwithstanding that Sponsor may be a partnership or limited liability company, no Person,
including EM Holdings or Gatherer, has any right of recovery against, and no recourse under this
letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of Sponsor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than Sponsor and EM Holdings, a “Sponsor Affiliate”), whether by the
enforcement of any judgment, fine or penalty, or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other Applicable Law, or otherwise; it being expressly agreed
and acknowledged that no personal liability whatsoever shall attach to, be imposed on, or
otherwise be incurred by any Sponsor Affiliate, as such, for any obligation of Sponsor under this
letter agreement or the transactions contemplated hereby, under any documents or instruments
delivered in connection herewith, in respect of any oral representations made or alleged to be
made in connection herewith or therewith, or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, such obligations or their creation. Each of
EM Holdings and Gatherer further agrees that neither it nor any of its Affiliates shall have any
right of recovery against Sponsor or any Sponsor Affiliates, whether by piercing of the corporate
veil, by a claim on behalf of EM Holdings against Sponsor or any Sponsor Affiliates, or
otherwise, except for EM Holdings’ right to obtain specific performance from Sponsor under this
letter agreement (subject to the terms and conditions hereof). EM Holdings hereby covenants
and agrees that it shall not institute, and shall cause its Affiliates not to institute, any proceeding
or bring any other claim (whether in tort, contract or otherwise) arising under, or in connection
with, the GPA, ITC-101 or the ITC-102 or the transactions contemplated thereby, or in respect of
any oral representations made or alleged to be made in connection therewith, against Sponsor or
any Sponsor Affiliate, except for claims under this letter agreement for specific performance
solely against Sponsor. Each Sponsor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                                                  6
#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg          Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11       Exhibits A -
                                              O Pg 74 of 220


                14.    Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):

                    If to Sponsor, to:


                              EM Holdco LLC
                              c/o Ontario Teachers’ Pension Plan Board
                              5650 Yonge Street
                              Toronto, Ontario M2M 4H5
                              Attn: Romeo Leemrijse and Zvi Orvitz
                              Fax:        (416) 730-5082


                    with a copy to (which shall not constitute notice):


                              Ontario Teachers’ Pension Plan Board
                              5650 Yonge Street
                              Toronto, Ontario M2M 4H5
                              Attn:      Law Department
                              Fax:       (416) 730-3771

                    If to EM Holdings, to:

                              EdgeMarc Energy Holdings, LLC
                              1800 Main Street, STE 220
                              Canonsburg, PA 15317
                              Attention: Chief Financial Officer
                              Facsimile: 724-746-1419

                    with a copy to (which shall not constitute notice):

                              Vinson & Elkins LLP
                              666 Fifth Avenue, 26th Floor
                              New York, NY 10103
                              Attention: Caroline Blitzer Phillips
                              Facsimile No: 917-849-5317

                    If to Gatherer, to:

                              ETC Northeast Pipeline, LLC
                              6051 Wallace Road Ext., Suite 300

                                                       7
#89995525v27
WEIL:\96277302\5\66319.0112
  19-01293-jlg          Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                             O Pg 75 of 220


                              Wexford, PA 15090
                              Attention: Legal Department
                              Facsimile: 878-332-2611

                                          [Signature page follows]




                                                     8
#89995525v27
WEIL:\96277302\5\66319.0112
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11            Exhibits A -
                                    O Pg 76 of 220


                                           Very truly yours,

                                            EM HOLDCO LLC


                                            By: Ontario Teachers’ Pension Plan Board,
                                                its sole member

                                            By:
                                                  Name: Zvi Orvitz
                                                  Title: Authorized Signatory




                          [Signature Page to Equity Commitment Letter]
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 77 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 78 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 79 of 220




                EXHIBIT “D”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11        Exhibits A -
                                           O Pg 80 of 220

                                GSCP VI Onshore EdgeMarc, L.L.C.
                                GSCP VI Offshore EdgeMarc, L.L.C.
                                 GSCP VI Germany EdgeMarc, Inc.
                              GSCP VI GmbH HydroEdge (Cayman) Ltd.
                                  GS Capital Partners VI Fund, L.P.
                              GS Capital Partners VI Offshore Fund, L.P.
                                    200 West Street, 28th Floor
                                       New York, NY, 10282

                                                             November 8, 2017

GSCP VI Edgemarc Holdings, L.L.C.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI Edgemarc Holdings, L.L.C. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GSCP VI Onshore EdgeMarc, L.L.C., GSCP
VI Offshore EdgeMarc, L.L.C., GSCP VI Germany EdgeMarc, Inc., GSCP VI GmbH
HydroEdge (Cayman) Ltd., GS Capital Partners VI Fund, L.P. and GS Capital Partners VI
Offshore Fund, L.P. (collectively, the “Investors”), subject to the terms and conditions contained
herein, to purchase, or cause the purchase of, directly or indirectly through one or more
intermediate entities, equity securities of or fund indebtedness to the Commitment Beneficiary.
The parties hereto understand that, simultaneously with the execution and delivery hereof, EM
Holdings is entering into a commitment letter (the “Other Underlying Commitment Letter”) with
EM Holdco LLC (the “Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall
mean, with respect to any person, corporation, trust or other entity (“Person”), any other Person
directly or indirectly controlling, controlled by or under common control with such Person and
“control” when used with respect to any Person means the power to direct the management and



WEIL:\96290867\4\66319.0112
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 81 of 220

policies of such Person, directly or indirectly, whether through the ownership of voting securities,
by contract or otherwise.

                1.     Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, each Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set
forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (such
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of such Investor), which amount to the extent contributed or funded by an Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall an Investor (A) be obligated to contribute or fund more than such Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that an Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall any Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). An Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investors to fund each Commitment on
a Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investors’ sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the



                                                 2
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 82 of 220

delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.

                 (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to such
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by such Investor and this letter agreement does not
contravene any provision of such Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by such Investor necessary for the
due execution, delivery and performance of this letter agreement by such Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by such Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of
such Investor , enforceable against such Investor in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     such Investor has unfunded capital commitments or access to other
available funds in an amount not less than such Investor’s Total Commitment.

             6.     No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                        O Pg 83 of 220

prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and an Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.     Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) an Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent such Investor is bound hereby, except that no such transfer, delegation
or assignment shall relieve such Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

               9.     Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under



                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 84 of 220

or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom an Investor or the Commitment Beneficiary is contemplating a transfer
of equity securities or indebtedness of the Commitment Beneficiary (provided that such potential
transferee is advised of the confidential nature of this letter agreement and agrees to be bound by
a confidentiality agreement consistent with the provisions hereof) or to (i) any regulatory
authority to which such Investor is subject if such disclosure is required, requested or deemed
advisable by counsel in connection with any ongoing regulatory oversight, (ii) other beneficial
holders of equity interests in the Commitment Beneficiary and (iii) in connection with customary
disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investors to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) any
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of such Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the such Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.




                                                 5
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 85 of 220

                 13.    No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investors and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that an
Investor may be a partnership or limited liability company, no Person, including the
Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investors or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than an Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of an
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against an Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against an
Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s right
to obtain specific performance from an Investor under this letter agreement (subject to the terms
and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it shall
not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against an Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against such Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.     Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to an Investor, to such address as set forth on Schedule I




                                                 6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                    O Pg 86 of 220

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 87 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 88 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 89 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 90 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 91 of 220


                                  SCHEDULE I

                               REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 92 of 220


                              REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                  O Pg 93 of 220




                EXHIBIT “E”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11         Exhibits A -
                                           O Pg 94 of 220

                               GS Capital Partners VI GmbH & Co. KG
                                    200 West Street, 28th Floor
                                       New York, NY, 10282

                                                            November 8, 2017

GSCP VI Germany EdgeMarc, Inc.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI Germany EdgeMarc, Inc. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GS Capital Partners VI GmbH & Co. KG
(the “Investor”), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, directly or indirectly through one or more intermediate entities, equity securities of
or fund indebtedness to the Commitment Beneficiary. The parties hereto understand that,
simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.

                1.    Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, the Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set



WEIL:\96290867\4\66319.0112
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 95 of 220

forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (the
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of the Investor), which amount to the extent contributed or funded by the Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall the Investor (A) be obligated to contribute or fund more than the Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that the Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall the Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). The Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investor to fund each Commitment on a
Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investor’s sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.

               (a)    Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder



                                                 2
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 96 of 220

upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to the
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by the Investor and this letter agreement does not
contravene any provision of the Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by the Investor necessary for the
due execution, delivery and performance of this letter agreement by the Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by the Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     the Investor has unfunded capital commitments or access to other
available funds in an amount not less than the Investor’s Total Commitment.

               6.    No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                        O Pg 97 of 220

statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and the Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) the Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent the Investor is bound hereby, except that no such transfer, delegation or
assignment shall relieve the Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.    Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),



                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 98 of 220

each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom the Investor or the Commitment Beneficiary is contemplating a
transfer of equity securities or indebtedness of the Commitment Beneficiary (provided that such
potential transferee is advised of the confidential nature of this letter agreement and agrees to be
bound by a confidentiality agreement consistent with the provisions hereof) or to (i) any
regulatory authority to which the Investor is subject if such disclosure is required, requested or
deemed advisable by counsel in connection with any ongoing regulatory oversight, (ii) other
beneficial holders of equity interests in the Commitment Beneficiary and (iii) in connection with
customary disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investor to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) the
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of the Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the the Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investor and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that the
Investor may be a partnership or limited liability company, no Person, including the



                                                 5
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                        O Pg 99 of 220

Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than the Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of the
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against the Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against
the Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s
right to obtain specific performance from the Investor under this letter agreement (subject to the
terms and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it
shall not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against the Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against the Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.      Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to the Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP
                       One New York Plaza
                       New York, NY 10004
                       Attention: Mark H. Lucas
                       Facsimile No: 212-859-4000




                                                  6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 100 of 220

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 101 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 102 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 103 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 104 of 220


                                  SCHEDULE I

                              REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 105 of 220




                EXHIBIT “F”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11         Exhibits A -
                                          O Pg 106 of 220

                               GS Capital Partners VI GmbH & Co. KG
                                    200 West Street, 28th Floor
                                       New York, NY, 10282

                                                            November 8, 2017

GSCP VI GmbH HydroEdge (Cayman) Ltd.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI GmbH HydroEdge (Cayman) Ltd. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GS Capital Partners VI GmbH & Co. KG
(the “Investor”), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, directly or indirectly through one or more intermediate entities, equity securities of
or fund indebtedness to the Commitment Beneficiary. The parties hereto understand that,
simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.

                1.    Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, the Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set



WEIL:\96290867\4\66319.0112
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 107 of 220

forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (the
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of the Investor), which amount to the extent contributed or funded by the Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall the Investor (A) be obligated to contribute or fund more than the Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that the Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall the Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). The Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investor to fund each Commitment on a
Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investor’s sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.

               (a)    Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder



                                                 2
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 108 of 220

upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to the
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by the Investor and this letter agreement does not
contravene any provision of the Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by the Investor necessary for the
due execution, delivery and performance of this letter agreement by the Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by the Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     the Investor has unfunded capital commitments or access to other
available funds in an amount not less than the Investor’s Total Commitment.

               6.    No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 109 of 220

statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and the Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) the Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent the Investor is bound hereby, except that no such transfer, delegation or
assignment shall relieve the Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.    Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),



                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 110 of 220

each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom the Investor or the Commitment Beneficiary is contemplating a
transfer of equity securities or indebtedness of the Commitment Beneficiary (provided that such
potential transferee is advised of the confidential nature of this letter agreement and agrees to be
bound by a confidentiality agreement consistent with the provisions hereof) or to (i) any
regulatory authority to which the Investor is subject if such disclosure is required, requested or
deemed advisable by counsel in connection with any ongoing regulatory oversight, (ii) other
beneficial holders of equity interests in the Commitment Beneficiary and (iii) in connection with
customary disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investor to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) the
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of the Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the the Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investor and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that the
Investor may be a partnership or limited liability company, no Person, including the



                                                 5
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                       O Pg 111 of 220

Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than the Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of the
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against the Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against
the Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s
right to obtain specific performance from the Investor under this letter agreement (subject to the
terms and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it
shall not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against the Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against the Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.      Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to the Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP
                       One New York Plaza
                       New York, NY 10004
                       Attention: Mark H. Lucas
                       Facsimile No: 212-859-4000




                                                  6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 112 of 220

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 113 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 114 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 115 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 116 of 220


                                  SCHEDULE I


                               REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 117 of 220




                EXHIBIT “G”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11         Exhibits A -
                                          O Pg 118 of 220

                              GS Capital Partners VI Offshore Fund, L.P.
                                    200 West Street, 28th Floor
                                       New York, NY, 10282

                                                             November 8, 2017

GSCP VI Offshore EdgeMarc, L.L.C.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI Offshore EdgeMarc, L.L.C. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GS Capital Partners VI Offshore Fund, L.P.
(the “Investor”), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, directly or indirectly through one or more intermediate entities, equity securities of
or fund indebtedness to the Commitment Beneficiary. The parties hereto understand that,
simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.

                1.    Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, the Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set



WEIL:\96290867\4\66319.0112
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 119 of 220

forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (the
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of the Investor), which amount to the extent contributed or funded by the Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall the Investor (A) be obligated to contribute or fund more than the Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that the Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall the Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). The Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investor to fund each Commitment on a
Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investor’s sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.

               (a)    Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder



                                                 2
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 120 of 220

upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to the
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by the Investor and this letter agreement does not
contravene any provision of the Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by the Investor necessary for the
due execution, delivery and performance of this letter agreement by the Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by the Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     the Investor has unfunded capital commitments or access to other
available funds in an amount not less than the Investor’s Total Commitment.

               6.    No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 121 of 220

statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and the Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) the Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent the Investor is bound hereby, except that no such transfer, delegation or
assignment shall relieve the Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.    Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),



                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 122 of 220

each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom the Investor or the Commitment Beneficiary is contemplating a
transfer of equity securities or indebtedness of the Commitment Beneficiary (provided that such
potential transferee is advised of the confidential nature of this letter agreement and agrees to be
bound by a confidentiality agreement consistent with the provisions hereof) or to (i) any
regulatory authority to which the Investor is subject if such disclosure is required, requested or
deemed advisable by counsel in connection with any ongoing regulatory oversight, (ii) other
beneficial holders of equity interests in the Commitment Beneficiary and (iii) in connection with
customary disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investor to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) the
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of the Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the the Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investor and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that the
Investor may be a partnership or limited liability company, no Person, including the



                                                 5
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                       O Pg 123 of 220

Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than the Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of the
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against the Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against
the Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s
right to obtain specific performance from the Investor under this letter agreement (subject to the
terms and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it
shall not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against the Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against the Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.      Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to the Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP
                       One New York Plaza
                       New York, NY 10004
                       Attention: Mark H. Lucas
                       Facsimile No: 212-859-4000




                                                  6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 124 of 220

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 125 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 126 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 127 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 128 of 220


                                  SCHEDULE I


                                REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 129 of 220




                EXHIBIT “H”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11         Exhibits A -
                                          O Pg 130 of 220

                                   GS Capital Partners VI Fund, L.P.
                                     200 West Street, 28th Floor
                                       New York, NY, 10282

                                                              November 8, 2017

GSCP VI Onshore EdgeMarc, L.L.C.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI Onshore EdgeMarc, L.L.C. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GS Capital Partners VI Fund, L.P. (the
“Investor”), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, directly or indirectly through one or more intermediate entities, equity securities of
or fund indebtedness to the Commitment Beneficiary. The parties hereto understand that,
simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.

                1.    Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, the Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set



WEIL:\96290867\4\66319.0112
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 131 of 220

forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (the
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of the Investor), which amount to the extent contributed or funded by the Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall the Investor (A) be obligated to contribute or fund more than the Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that the Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall the Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). The Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investor to fund each Commitment on a
Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investor’s sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.

               (a)    Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder



                                                 2
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 132 of 220

upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to the
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by the Investor and this letter agreement does not
contravene any provision of the Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by the Investor necessary for the
due execution, delivery and performance of this letter agreement by the Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by the Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     the Investor has unfunded capital commitments or access to other
available funds in an amount not less than the Investor’s Total Commitment.

               6.    No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 133 of 220

statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and the Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) the Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent the Investor is bound hereby, except that no such transfer, delegation or
assignment shall relieve the Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.    Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),



                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 134 of 220

each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom the Investor or the Commitment Beneficiary is contemplating a
transfer of equity securities or indebtedness of the Commitment Beneficiary (provided that such
potential transferee is advised of the confidential nature of this letter agreement and agrees to be
bound by a confidentiality agreement consistent with the provisions hereof) or to (i) any
regulatory authority to which the Investor is subject if such disclosure is required, requested or
deemed advisable by counsel in connection with any ongoing regulatory oversight, (ii) other
beneficial holders of equity interests in the Commitment Beneficiary and (iii) in connection with
customary disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investor to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) the
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of the Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the the Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investor and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that the
Investor may be a partnership or limited liability company, no Person, including the



                                                 5
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                       O Pg 135 of 220

Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than the Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of the
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against the Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against
the Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s
right to obtain specific performance from the Investor under this letter agreement (subject to the
terms and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it
shall not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against the Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against the Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.      Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to the Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP
                       One New York Plaza
                       New York, NY 10004
                       Attention: Mark H. Lucas
                       Facsimile No: 212-859-4000




                                                  6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 136 of 220

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 137 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 138 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 139 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 140 of 220


                                  SCHEDULE I


                                REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 141 of 220




                EXHIBIT “I”
  19-01293-jlg          Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11       Exhibits A -
                                           O Pg 142 of 220

                                   GSCP VI Parallel EdgeMarc, L.L.C.
                                   GS Capital Partners VI Parallel, L.P.
                                      200 West Street, 28th Floor
                                        New York, NY, 10282

                                                                November 8, 2017

GSCP VI Parallel Edgemarc Holdings, L.L.C.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI Parallel Edgemarc Holdings, L.L.C. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GSCP VI Parallel EdgeMarc, L.L.C. and GS
Capital Partners VI Parallel, L.P. (collectively, the “Investors”), subject to the terms and
conditions contained herein, to purchase, or cause the purchase of, directly or indirectly through
one or more intermediate entities, equity securities of or fund indebtedness to the Commitment
Beneficiary. The parties hereto understand that, simultaneously with the execution and delivery
hereof, EM Holdings is entering into a commitment letter (the “Other Underlying Commitment
Letter”) with EM Holdco LLC (the “Other Sponsor”). For purposes of this letter agreement,
“Affiliate” shall mean, with respect to any person, corporation, trust or other entity (“Person”),
any other Person directly or indirectly controlling, controlled by or under common control with
such Person and “control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

                1.    Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, each Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to



WEIL:\96290867\4\66319.0112
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 143 of 220

the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set
forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (such
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of such Investor), which amount to the extent contributed or funded by an Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall an Investor (A) be obligated to contribute or fund more than such Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that an Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall any Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). An Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investors to fund each Commitment on
a Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investors’ sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.




                                                 2
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 144 of 220

                 (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to such
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by such Investor and this letter agreement does not
contravene any provision of such Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by such Investor necessary for the
due execution, delivery and performance of this letter agreement by such Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by such Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of
such Investor , enforceable against such Investor in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     such Investor has unfunded capital commitments or access to other
available funds in an amount not less than such Investor’s Total Commitment.

              6.     No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 145 of 220

Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and an Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.     Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) an Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent such Investor is bound hereby, except that no such transfer, delegation
or assignment shall relieve such Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.




                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 146 of 220

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom an Investor or the Commitment Beneficiary is contemplating a transfer
of equity securities or indebtedness of the Commitment Beneficiary (provided that such potential
transferee is advised of the confidential nature of this letter agreement and agrees to be bound by
a confidentiality agreement consistent with the provisions hereof) or to (i) any regulatory
authority to which such Investor is subject if such disclosure is required, requested or deemed
advisable by counsel in connection with any ongoing regulatory oversight, (ii) other beneficial
holders of equity interests in the Commitment Beneficiary and (iii) in connection with customary
disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investors to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) any
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of such Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the such Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investors and the Commitment Beneficiary) has any obligation hereunder



                                                 5
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 147 of 220

or in connection with the transactions contemplated hereby and that, notwithstanding that an
Investor may be a partnership or limited liability company, no Person, including the
Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investors or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than an Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of an
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against an Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against an
Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s right
to obtain specific performance from an Investor under this letter agreement (subject to the terms
and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it shall
not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against an Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against such Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.     Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to an Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP
                       One New York Plaza
                       New York, NY 10004
                       Attention: Mark H. Lucas



                                                 6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 148 of 220

                   Facsimile No: 212-859-4000

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 149 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 150 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 151 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 152 of 220


                                  SCHEDULE I

                              REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 153 of 220




                EXHIBIT “J”
  19-01293-jlg          Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11        Exhibits A -
                                           O Pg 154 of 220

                                   GS Capital Partners VI Parallel, L.P.
                                      200 West Street, 28th Floor
                                        New York, NY, 10282

                                                                November 8, 2017

GSCP VI Parallel EdgeMarc, L.L.C.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to GSCP VI Parallel EdgeMarc, L.L.C. (the
“Commitment Beneficiary”), in connection with the transactions contemplated by the following
agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast
Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement
(Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the
Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102)
(“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that
certain commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by
and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM
Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of GS Capital Partners VI Parallel, L.P. (the
“Investor”), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, directly or indirectly through one or more intermediate entities, equity securities of
or fund indebtedness to the Commitment Beneficiary. The parties hereto understand that,
simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.

                1.    Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, the Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set



WEIL:\96290867\4\66319.0112
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 155 of 220

forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (the
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of the Investor), which amount to the extent contributed or funded by the Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall the Investor (A) be obligated to contribute or fund more than the Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that the Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall the Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). The Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investor to fund each Commitment on a
Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investor’s sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.

               4.      Enforceability.

               (a)    Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder



                                                 2
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 156 of 220

upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to the
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by the Investor and this letter agreement does not
contravene any provision of the Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by the Investor necessary for the
due execution, delivery and performance of this letter agreement by the Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by the Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     the Investor has unfunded capital commitments or access to other
available funds in an amount not less than the Investor’s Total Commitment.

               6.    No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 157 of 220

statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and the Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) the Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent the Investor is bound hereby, except that no such transfer, delegation or
assignment shall relieve the Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.    Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),



                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 158 of 220

each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom the Investor or the Commitment Beneficiary is contemplating a
transfer of equity securities or indebtedness of the Commitment Beneficiary (provided that such
potential transferee is advised of the confidential nature of this letter agreement and agrees to be
bound by a confidentiality agreement consistent with the provisions hereof) or to (i) any
regulatory authority to which the Investor is subject if such disclosure is required, requested or
deemed advisable by counsel in connection with any ongoing regulatory oversight, (ii) other
beneficial holders of equity interests in the Commitment Beneficiary and (iii) in connection with
customary disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investor to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) the
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of the Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the the Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investor and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that the
Investor may be a partnership or limited liability company, no Person, including the



                                                 5
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                       O Pg 159 of 220

Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than the Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of the
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against the Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against
the Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s
right to obtain specific performance from the Investor under this letter agreement (subject to the
terms and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it
shall not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against the Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against the Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.      Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to the Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP
                       One New York Plaza
                       New York, NY 10004
                       Attention: Mark H. Lucas
                       Facsimile No: 212-859-4000




                                                  6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 160 of 220

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 161 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 162 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 163 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 164 of 220


                                  SCHEDULE I


                               REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 165 of 220




                EXHIBIT “K”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11         Exhibits A -
                                          O Pg 166 of 220

                                         WSEP EdgeMarc, Inc.
                                 West Street Energy Partners AIV-1, L.P.
                       West Street Energy Partners Offshore Holding-B AIV-1, L.P.
                                       200 West Street, 28th Floor
                                         New York, NY, 10282

                                                              November 8, 2017

WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
(the “Commitment Beneficiary”), in connection with the transactions contemplated by the
following agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC
Northeast Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing
Agreement (Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated
Individual Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and
(iii) the Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No.
9532-102) (“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith,
(iv) that certain commitment letter (the “Underlying Commitment Letter”), dated as of the date
hereof, by and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC
(“EM Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitments of WSEP EdgeMarc, Inc., West Street Energy
Partners AIV-1, L.P. and West Street Energy Partners Offshore Holding-B AIV-1, L.P.
(collectively, the “Investors”), subject to the terms and conditions contained herein, to purchase,
or cause the purchase of, directly or indirectly through one or more intermediate entities, equity
securities of or fund indebtedness to the Commitment Beneficiary. The parties hereto understand
that, simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.




WEIL:\96290867\4\66319.0112
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 167 of 220

                1.     Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, each Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set
forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (such
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of such Investor), which amount to the extent contributed or funded by an Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall an Investor (A) be obligated to contribute or fund more than such Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that an Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall any Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). An Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investors to fund each Commitment on
a Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investors’ sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.




                                                 2
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 168 of 220

               4.      Enforceability.

                 (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to such
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by such Investor and this letter agreement does not
contravene any provision of such Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by such Investor necessary for the
due execution, delivery and performance of this letter agreement by such Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by such Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of
such Investor , enforceable against such Investor in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     such Investor has unfunded capital commitments or access to other
available funds in an amount not less than such Investor’s Total Commitment.

              6.     No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 169 of 220

Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and an Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.     Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) an Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent such Investor is bound hereby, except that no such transfer, delegation
or assignment shall relieve such Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

               9.     Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter




                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 170 of 220

into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom an Investor or the Commitment Beneficiary is contemplating a transfer
of equity securities or indebtedness of the Commitment Beneficiary (provided that such potential
transferee is advised of the confidential nature of this letter agreement and agrees to be bound by
a confidentiality agreement consistent with the provisions hereof) or to (i) any regulatory
authority to which such Investor is subject if such disclosure is required, requested or deemed
advisable by counsel in connection with any ongoing regulatory oversight, (ii) other beneficial
holders of equity interests in the Commitment Beneficiary and (iii) in connection with customary
disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investors to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) any
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of such Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the such Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its



                                                 5
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 171 of 220

acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investors and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that an
Investor may be a partnership or limited liability company, no Person, including the
Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investors or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than an Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of an
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against an Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against an
Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s right
to obtain specific performance from an Investor under this letter agreement (subject to the terms
and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it shall
not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against an Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against such Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.     Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to an Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP



                                                 6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 172 of 220

                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 173 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 174 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 175 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 176 of 220


                                  SCHEDULE I

                               REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 177 of 220




                EXHIBIT “L”
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11         Exhibits A -
                                          O Pg 178 of 220

                                 West Street Energy Partners AIV-1, L.P.
                       West Street Energy Partners Offshore Holding-B AIV-1, L.P.
                            West Street Energy Partners Offshore AIV-1, L.P.
                                       200 West Street, 28th Floor
                                         New York, NY, 10282

                                                              November 8, 2017

WSEP EdgeMarc, Inc.
200 West Street, 28th Floor
New York, NY, 10282
Attn: Scott Lebovitz
CC: Deirdre Harding

Ladies and Gentlemen:

This letter agreement is being delivered to WSEP EdgeMarc, Inc. (the “Commitment
Beneficiary”), in connection with the transactions contemplated by the following agreements by
and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast Pipeline, LLC
(“Gatherer”): (i) the Amended and Restated Gathering and Processing Agreement (Gatherer’s
Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated Individual Transaction
Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and (iii) the Amended and
Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-102) (“ITC-102”
and, together with ITC-101, the “ITCs”), and, in connection therewith, (iv) that certain
commitment letter (the “Underlying Commitment Letter”), dated as of the date hereof, by and
between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC (“EM Holdings”),
and (v) that certain capital contribution letter (the “EM Holdings Capital Contribution Letter”),
dated as of the date hereof, by and between EM Holdings and Shipper, which is being entered
into in connection with Shipper’s obligations under the GPA and ITCs on the terms and subject
to the conditions of the GPA and ITCs (collectively, the “Obligations”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given such terms in
the GPA or ITCs, as applicable, each dated as of the date hereof. This letter agreement sets forth
the commitments of West Street Energy Partners AIV-1, L.P., West Street Energy Partners
Offshore Holding-B AIV-1, L.P. and West Street Energy Partners Offshore AIV-1, L.P.
(collectively, the “Investors”), subject to the terms and conditions contained herein, to purchase,
or cause the purchase of, directly or indirectly through one or more intermediate entities, equity
securities of or fund indebtedness to the Commitment Beneficiary. The parties hereto understand
that, simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with EM Holdco LLC (the
“Other Sponsor”). For purposes of this letter agreement, “Affiliate” shall mean, with respect to
any person, corporation, trust or other entity (“Person”), any other Person directly or indirectly
controlling, controlled by or under common control with such Person and “control” when used
with respect to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting securities, by contract or
otherwise.




WEIL:\96290867\4\66319.0112
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 179 of 220

                1.     Commitments. Subject to the terms and satisfaction of the conditions set
forth herein, each Investor hereby commits to purchase, or cause the purchase of, directly or
indirectly through one or more intermediate entities, equity securities of or fund indebtedness to
the Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set
forth opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (such
Investor’s total amount, the “Total Commitment”) (for the avoidance of doubt, which Total
Commitments may be satisfied, in whole or in part, by funding of indebtedness in the sole
discretion of such Investor), which amount to the extent contributed or funded by an Investor to
the Commitment Beneficiary pursuant to this letter agreement will in turn be contributed by the
Commitment Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which
in turn will then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall an Investor (A) be obligated to contribute or fund more than such Investor’s
Total Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that an Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall any Investor be obligated to contribute such funds to EM Holdings or Shipper (and
for the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). An Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

              2.      Commitment Timeline. Each Investor’s Total Commitment shall be
funded in three equal tranches on the dates and in the amounts as provided on Schedule I
attached hereto (each funding, a “Commitment” and each funding date, as may be extended
pursuant to this Section 2, a “Funding Date”); provided, however, that in the event a
Commitment Date (as defined in the Underlying Commitment Letter) of the Commitment
Beneficiary is extended pursuant to Section 2 of the Underlying Commitment Letter, such
Funding Date(s) shall be extended for a corresponding number of days.

                3.      Conditions. The obligation of the Investors to fund each Commitment on
a Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, the Investors’ sole and exclusive remedy for the failure of any of the conditions set
forth in this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the
delay in making the applicable Commitment(s) described in Section 2 and the termination rights
set forth in Section 12.




                                                 2
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 180 of 220

               4.      Enforceability.

                 (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than each Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)     For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to such
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against each Investor or
otherwise.

              5.      Representations and Warranties. Each Investor, severally and not jointly,
hereby represents and warrants to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by such Investor and this letter agreement does not
contravene any provision of such Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by such Investor necessary for the
due execution, delivery and performance of this letter agreement by such Investor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by such Investor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of
such Investor , enforceable against such Investor in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     such Investor has unfunded capital commitments or access to other
available funds in an amount not less than such Investor’s Total Commitment.

              6.     No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of each Investor and the Commitment Beneficiary; provided that no
amendment, modification or waiver of this letter agreement shall adversely affect any right of
Gatherer hereunder, without the prior written consent of Gatherer. Together with the Underlying



                                                 3
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 181 of 220

Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability Company
Agreement of EM Holdings, dated November 8, 2017, as amended, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between the Commitment Beneficiary or any of its Affiliates, on the
one hand, and an Investor, any of its Affiliates or any other Person, on the other, with respect to
the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section 7
hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of each Investor and the Commitment Beneficiary. Any transfer in violation of
the preceding sentence shall be null and void ab initio.

                7.     Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) an Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent such Investor is bound hereby, except that no such transfer, delegation
or assignment shall relieve such Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

               9.     Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter




                                                 4
 19-01293-jlg      Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 182 of 220

into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each Investor and the Commitment Beneficiary;
provided, however, that each Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom an Investor or the Commitment Beneficiary is contemplating a transfer
of equity securities or indebtedness of the Commitment Beneficiary (provided that such potential
transferee is advised of the confidential nature of this letter agreement and agrees to be bound by
a confidentiality agreement consistent with the provisions hereof) or to (i) any regulatory
authority to which such Investor is subject if such disclosure is required, requested or deemed
advisable by counsel in connection with any ongoing regulatory oversight, (ii) other beneficial
holders of equity interests in the Commitment Beneficiary and (iii) in connection with customary
disclosures to its current or prospective investors.

                 12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of the Investors to fund the Commitments subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101,
ITC-102, the Underlying Commitment Letter, the Other Underlying Commitment Letter or the
EM Holdings Capital Contribution Letter in accordance with their respective terms, (c) any
assertion by Gatherer, its Affiliates or any of its or their respective officers, directors or
representatives in any litigation or other proceeding (under any theory at law or in equity) that (i)
(x) the Commitment Beneficiary’s liability under or in respect of the Underlying Commitment
Letter, any of the transactions contemplated thereby and/or any related matters is not limited to
the amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) any
Investor’s liability under or in respect of this letter agreement, any of the transactions
contemplated thereby and/or any related matters is not limited to the amount of such Investor’s
Total Commitment, (ii) (x) the limitation of such liability to the amount of the Commitment (as
defined in the Underlying Commitment Letter) is illegal, invalid or unenforceable, in whole or in
part, or (y) the limitation of such liability to the amount of the such Investor’s Total Commitment
is illegal, invalid or unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has
any liability under any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter
or the EM Holdings Capital Contribution Letter, any of the transactions contemplated thereby
and/or any related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its



                                                 5
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 183 of 220

acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and
Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than the Investors and the Commitment Beneficiary) has any obligation hereunder
or in connection with the transactions contemplated hereby and that, notwithstanding that an
Investor may be a partnership or limited liability company, no Person, including the
Commitment Beneficiary or Gatherer, has any right of recovery against, and no recourse under
this letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of the Investors or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than an Investor and the Commitment Beneficiary, a “Investor Affiliate”),
whether by the enforcement of any judgment, fine or penalty, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other Applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on, or otherwise be incurred by any Investor Affiliate, as such, for any obligation of an
Investor under this letter agreement or the transactions contemplated hereby, under any
documents or instruments delivered in connection herewith, in respect of any oral representations
made or alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of the Commitment Beneficiary and Gatherer further agrees that neither it nor any of its
Affiliates shall have any right of recovery against an Investor or any Investor Affiliates, whether
by piercing of the corporate veil, by a claim on behalf of the Commitment Beneficiary against an
Investor or any Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s right
to obtain specific performance from an Investor under this letter agreement (subject to the terms
and conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it shall
not institute, and shall cause its Affiliates not to institute, any proceeding or bring any other
claim (whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-
101 or the ITC-102 or the transactions contemplated thereby, or in respect of any oral
representations made or alleged to be made in connection therewith, against an Investor or any
Investor Affiliate, except for claims under this letter agreement for specific performance solely
against such Investor. Each Investor Affiliate will be deemed a third party beneficiary of the
rights in this Section 13 and may enforce such rights hereunder.

                14.     Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to an Investor, to such address as set forth on Schedule I

               with a copy to (which shall not constitute notice):

                       Fried, Frank, Harris, Shriver & Jacobson, LLP



                                                 6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 184 of 220

                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to the Commitment Beneficiary, to:

                   200 West Street, 28th Floor
                   New York, NY, 10282
                   Attn: Scott Lebovitz
                   CC: Deirdre Harding
                   Facsimile No: 212-357-5505

           with a copy to (which shall not constitute notice):

                   Fried, Frank, Harris, Shriver & Jacobson, LLP
                   One New York Plaza
                   New York, NY 10004
                   Attention: Mark H. Lucas
                   Facsimile No: 212-859-4000

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 185 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 186 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 187 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 188 of 220


                                  SCHEDULE I

                               REDACTED




                                    Schedule I
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 189 of 220




                EXHIBIT “M”
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11 Exhibits A -
                                       O Pg 190 of 220
                                                                       Execution Version

                             CAPITAL CONTRIBUTION LETTER

      CAPITAL CONTRIBUTION LETTER (this “Capital Contribution Letter”) dated as of
November 13, 2017, between EdgeMarc Energy Holdings, LLC (“EM Holdings”), EM Energy
Pennsylvania, LLC (“Shipper”) and ETC Northeast Pipeline, LLC (“Gatherer”), each a
Delaware limited liability company.

        WHEREAS, Shipper and Gatherer have entered into (i) that certain Amended and
Restated Gathering and Processing Agreement (Gatherer’s Contract No. 9532-100) (as so
amended, the “GPA”), (ii) that certain Amended and Restated Individual Transaction
Confirmation (Gatherer’s Contract No. 9532-101) (as so amended, “ITC-101”) and (iii) that
certain Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No.
9532-102) (as so amended, “ITC-102” and, together with ITC-101, the “ITCs”; capitalized
terms used herein and not otherwise defined herein shall have the respective meanings given such
terms in the GPA or ITCs, as applicable), each dated as of November 13, 2017;

        WHEREAS, pursuant to the ITCs, Shipper is obligated to deliver to Gatherer (i) equity
commitment letters (the “Commitment Letters”) from GSCP VI EdgeMarc Holdings, L.L.C.,
GSCP VI Parallel EdgeMarc Holdings, L.L.C., WSEP and Bridge 2012 EdgeMarc Holdings,
L.L.C. and EM Holdco LLC (each, a “Sponsor” and together, the “Sponsors”) committing the
Sponsors to contribute to EM Holdings $100 million of new equity capital (the “Capital
Contribution Amount”) on the terms and subject to the conditions set forth therein and (ii) a
capital contribution letter from EM Holdings committing EM Holdings to contribute, or cause to
be contributed, to Shipper any funds received from the Sponsors under the Commitment Letters;

       WHEREAS, the Sponsors have delivered the Commitment Letters to EM Holdings and
Shipper; and

        WHEREAS, EM Holdings indirectly owns all of the limited liability company interests in
Shipper and as a result will benefit from execution and delivery of the ITCs and Gatherer’s entry
into certain transportation, storage, terminalling, shipping, purchase, sale and similar agreements
with third parties including construction of certain facilities necessary for Gatherer to meet its
performance obligations under the ITCs.

       NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

        1.     Capital Contribution. Subject to the conditions set forth herein, EM Holdings
hereby agrees to contribute, or cause to be contributed, to Shipper all of the Capital Contribution
Amount received by EM Holdings under the Commitment Letters immediately after the date that
EM Holdings receives such funds from the Sponsors; provided that, for the sake of clarity, and
except, in each case, for the $50 million commitment that EM Holdings is obligated to make to
Shipper pursuant to, and contemporaneously with the execution of, the ITCs, (i) EM Holdings
shall not, under any circumstances be obligated to contribute to or otherwise provide funds to
Shipper in any amount in excess of the amount it has received from the Sponsors under the
Commitment Letters and (ii) the parties agree and acknowledge that the Sponsor may from time
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                       O Pg 191 of 220


to time make capital contributions to EM Holdings other than pursuant to the Commitment
Letters and in no event shall EM Holdings be obligated to contribute such funds to Shipper (and
for the avoidance of doubt, Gatherer shall not have any rights with respect to such funds).

       2.       Conditions. The obligation of EM Holdings to contribute, or cause to be
contributed, to Shipper any portion of the Capital Contribution Amount shall be subject to the
funding of such portion of the Capital Contribution by the Sponsors pursuant to and in
accordance with the Commitment Letters.

       3.      Representations and Warranties. EM Holdings represents and warrants that:

               a.      it has all necessary power and authority to execute, deliver and perform
this Capital Contribution Letter, the execution, delivery and performance of this Capital
Contribution Letter have been duly authorized by all necessary action by EM Holdings and do
not contravene any provision of EM Holdings’ organizational documents;

                b.      all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by EM Holdings necessary for the
due execution, delivery and performance of this Capital Contribution Letter by EM Holdings
have been obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental entity by EM Holdings is
required in connection with the execution, delivery or performance of this Capital Contribution
Letter;

                 c.      this Capital Contribution Letter constitutes a legal, valid and binding
obligation of EM Holdings, enforceable against EM Holdings in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and (ii) general equitable
principles (whether considered in a proceeding in equity or at law); and

               d.      there are no actions, suits or proceedings by or before any arbitrator or
court or other governmental authority pending against or, to the knowledge of EM Holdings,
threatened against or affecting EM Holdings as to which there is a reasonable possibility of
adverse determinations that, in the aggregate, could reasonably be expected to result in a material
adverse effect on the ability of EM Holdings to perform its obligations under this Capital
Contribution Letter.

        4.      Non-recourse. Notwithstanding anything that may be expressed or implied in this
Capital Contribution Letter, or any document or instrument delivered in connection herewith
other than the Commitment Letters, by its acceptance of the benefits of this Capital Contribution
Letter, each of Shipper and Gatherer, on behalf of itself and its Affiliates, covenants, agrees and
acknowledges that no Person (other than EM Holdings and Shipper) has any obligation
hereunder or in connection with the transactions contemplated hereby and that, notwithstanding
that EM Holdings may be a partnership or limited liability company, no Person, including
Shipper or Gatherer, has any right of recovery against, and no recourse under this Capital
Contribution Letter or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or


                                                 2
 19-01293-jlg       Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                        O Pg 192 of 220


therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of EM Holdings or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than Shipper, an “EM Holdings Affiliate”), whether by the enforcement
of any judgment, fine or penalty, or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other Applicable Law, or otherwise; it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed on, or otherwise
be incurred by any EM Holdings Affiliate, as such, for any obligation of EM Holdings under this
Capital Contribution Letter or the transactions contemplated hereby, under any documents or
instruments delivered in connection herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of Shipper and Gatherer further agrees that neither it nor any of its Affiliates shall have any
right of recovery against EM Holdings or any EM Holdings Affiliates, whether by piercing of the
corporate veil, by a claim on behalf of Shipper against EM Holdings or any EM Holdings
Affiliates, or otherwise, except for Shipper’s right to obtain specific performance from EM
Holdings under this Capital Contribution Letter (subject to the terms and conditions hereof).
Shipper hereby covenants and agrees that it shall not institute, and shall cause its Affiliates not to
institute, any proceeding or bring any other claim (whether in tort, contract or otherwise) arising
under, or in connection with, the GPA, ITC-101 or the ITC-102 or the transactions contemplated
thereby, or in respect of any oral representations made or alleged to be made in connection
therewith, against EM Holdings or any EM Holdings Affiliate, except for claims under this
Capital Contribution Letter for specific performance solely against EM Holdings. Each EM
Holdings Affiliate will be deemed a third party beneficiary of the rights in this Section 4 and
may enforce such rights hereunder.

       5.      Enforceability.

                 a.     Except as otherwise expressly provided herein, no provision of this
Capital Contribution Letter is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person, other than EM Holdings and Shipper. For the sake of
clarity, Gatherer shall be entitled to rely on this Capital Contribution Letter insofar, and only
insofar, as necessary to enforce Shipper’s right to cause the Capital Contribution Amount or a
portion thereof, as applicable, to be funded (but solely to the extent that Shipper is entitled to
enforce the Capital Contribution Amount or a portion thereof, as applicable, in accordance with
the terms hereof).

               b.      For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from EM
Holdings by Shipper of funds in an aggregate amount up to the Capital Contribution Amount
shall be the sole and exclusive remedy of Shipper, Gatherer, any of their respective Affiliates or
any of their respective directors, officers and other affiliated persons under this letter agreement
against EM Holdings or otherwise.




                                                  3
 19-01293-jlg     Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11            Exhibits A -
                                       O Pg 193 of 220


         6.       Termination. This Capital Contribution Letter and all obligations hereunder,
including the obligation of EM Holdings to contribute the Capital Contribution Amount subject
to the terms and conditions herein, will terminate automatically and immediately upon the
earliest to occur of (a) the payment in full of the Capital Contribution Amount, (b) the
termination of any of the GPA, ITC-101, ITC-102 or the Commitment Letters in accordance with
their respective terms, and (c) any assertion by Gatherer, its Affiliates or any of its or their
respective officers, directors or representatives in any litigation or other proceeding (under any
theory at law or in equity) that (i) EM Holdings’ liability under or in respect of this Capital
Contribution Letter, any of the transactions contemplated hereby and/or any related matters is not
limited to the amount of the Capital Contribution Amount, (ii) the limitation of such liability to
the amount of the Capital Contribution Amount is illegal, invalid or unenforceable, in whole or
in part, or (iii) EM Holdings has any liability under any of the GPA, ITC-101 or the ITC-102,
any of the transactions contemplated thereby and/or any related matters other than its express
obligations hereunder, and (d) January 1, 2019.

        7.      No Modification; Entire Agreement. This Capital Contribution Letter may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of EM Holdings and Shipper; provided that no amendment, modification or
waiver of this Capital Contribution Letter shall adversely affect any right of Gatherer hereunder,
without the prior written consent of Gatherer. Together with the Commitment Letters, this
Capital Contribution Letter constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between EM Holdings, on the one hand, and
Shipper or any other Person, on the other, with respect to the transactions contemplated hereby.
Except as expressly permitted in Section 1 and Section 8 hereof, no transfer of any rights or
obligations hereunder shall be permitted without the prior written consent of EM Holdings and
Shipper. Any transfer in violation of the preceding sentence shall be null and void ab initio.

       8.      Assignment. The rights and obligations of either party set forth herein may not be
assigned or otherwise transferred to any other Person without the prior written consent of the
other party hereto. Any purported transfer or assignment of a party’s rights or obligations
hereunder in contravention of this Section 8 shall be null and void.

        9.      Governing Law; Submission to Jurisdiction. This Capital Contribution Letter
shall be governed by and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed entirely within such State without
regard to the conflicts of law principles of such State. Each party irrevocably submits to the
exclusive jurisdiction of any U.S. federal or New York State court sitting in the County of New
York, Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit,
action or other proceeding arising out of this Capital Contribution Letter or any transaction
contemplated hereby. Each party agrees that it will not bring or support any action, cause of
action, claim, cross-claim or third-party claim of any kind or description, whether in law or in
equity, whether in contract or in tort or otherwise, in any way relating to this Capital
Contribution Letter or any transaction contemplated hereby in any forum other than in such
courts located within New York. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective address set forth
in Section 13 shall be effective service of process for any action, suit or proceeding in New York
with respect to any matters to which it has submitted to jurisdiction in this Section 9. Each party

                                                 4
 19-01293-jlg      Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11                Exhibits A -
                                        O Pg 194 of 220


irrevocably and unconditionally waives any objection to the laying of venue of any action, suit or
proceeding arising out of this Capital Contribution Letter or the transactions contemplated
hereby in any court referred to above, and further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

        10.      Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it may
have to a trial by jury in respect to any litigation directly or indirectly arising out of, under or in
connection with this Capital Contribution Letter or any transaction contemplated hereby or
thereby. Each party hereto acknowledges that it and the other parties hereto have been induced
to enter into this Capital Contribution Letter by, among other things, the mutual waivers and
certifications in this Section 10.

       11.     Counterparts. This Capital Contribution Letter may be executed in any number
of counterparts (including by facsimile or electronic transmission in “portable document
format”), each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

        12.     Confidentiality. This Capital Contribution Letter shall be treated as confidential
and is being provided to Shipper solely in connection with the GPA and the ITCs. This Capital
Contribution Letter may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of EM Holdings and Shipper; provided, however, that
EM Holdings, Shipper or Gatherer may disclose the existence of this Capital Contribution Letter
to the extent required by Applicable Law or to each party’s respective officers, directors,
employees, advisors, representatives, agents and financing sources or to any Person to whom the
Sponsors or EM Holdings is contemplating a transfer of membership interests of EM Holdings
(provided that such potential transferee is advised of the confidential nature of this Capital
Contribution Letter and agrees to be bound by a confidentiality agreement consistent with the
provisions hereof).

        13.     Notices. All notices, requests, claims, demands and other communications under
this Capital Contribution Letter shall be in writing and shall only be deemed given when
received if delivered personally, on the next business day if sent by overnight courier for next
business day delivery (providing proof of delivery), on receipt of confirmation if sent by
facsimile to the other parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

                If to EM Holdings, to:

                        EdgeMarc Energy Holdings, LLC
                        1800 Main Street, STE 220
                        Canonsburg, PA 15317
                        Attention: Chief Financial Officer
                        Facsimile: 724-746-1419




                                                   5
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 195 of 220


           with a copy to (which shall not constitute notice):

                   Vinson & Elkins LLP
                   666 Fifth Avenue, 26th Floor
                   New York, NY 10103
                   Attention: Caroline Blitzer Phillips
                   Facsimile: 917-849-5317

           If to Shipper, to:

                   EM Energy Pennsylvania, LLC
                   1800 Main Street, STE 220
                   Canonsburg, PA 15317
                   Attention: Chief Financial Officer
                   Facsimile: 724-746-1419

           with a copy to (which shall not constitute notice):

                   Thompson & Knight LLP
                   811 Main Street, Suite 2500
                   Houston, Texas 77002
                   Attention: Doug Pedigo
                   Facsimile: 832-397-8281

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Extension, Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611



                                 [Signature page follows]




                                             6
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 196 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 197 of 220




                EXHIBIT “N”
  19-01293-jlg          Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11        Exhibits A -
                                           O Pg 198 of 220
                                                                                Execution Version
                                   Ontario Teachers’ Pension Plan Board
                                            5650 Yonge Street
                                       Toronto, Ontario M2M 4H5




                                                                               November 13, 2017


EM Holdco LLC
c/o Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, Ontario M2M 4H5
Ladies and Gentlemen:

This letter agreement is being delivered to EM Holdco LLC, a Delaware limited liability
company (the “Commitment Beneficiary”), in connection with the transactions contemplated by
the following agreements by and between EM Energy Pennsylvania, LLC (“Shipper”) and ETC
Northeast Pipeline, LLC (“Gatherer”): (i) the Amended and Restated Gathering and Processing
Agreement (Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated
Individual Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”), and
(iii) the Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No.
9532-102) (“ITC-102” and, together with ITC-101, the “ITCs”), and, in connection therewith,
(iv) that certain commitment letter (the “Underlying Commitment Letter”), dated as of the date
hereof, by and between the Commitment Beneficiary and EdgeMarc Energy Holdings, LLC
(“EM Holdings”), and (v) that certain capital contribution letter (the “EM Holdings Capital
Contribution Letter”), dated as of the date hereof, by and between EM Holdings and Shipper,
which is being entered into in connection with Shipper’s obligations under the GPA and ITCs on
the terms and subject to the conditions of the GPA and ITCs (collectively, the “Obligations”).
Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the GPA or ITCs, as applicable, each dated as of the date hereof.
This letter agreement sets forth the commitment of Ontario Teachers’ Pension Plan Board
(“Investor”), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, directly or indirectly through one or more intermediate entities, equity securities of
or fund indebtedness to the Commitment Beneficiary. The parties hereto understand that,
simultaneously with the execution and delivery hereof, EM Holdings is entering into a
commitment letter (the “Other Underlying Commitment Letter”) with GSCP VI EdgeMarc
Holdings, L.L.C., GSCP VI Parallel EdgeMarc Holdings, L.L.C., and WSEP and Bridge 2012
EdgeMarc Holdings, L.L.C. (collectively, the “Other Sponsor”). For purposes of this letter
agreement, “Affiliate” shall mean, with respect to any person, corporation, trust or other entity
(“Person”), any other Person directly or indirectly controlling, controlled by or under common
control with such Person and “control” when used with respect to any Person means the power to




WEIL:\96290867\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11          Exhibits A -
                                          O Pg 199 of 220

direct the management and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

                1.     Commitment. Subject to the terms and satisfaction of the conditions set
forth herein, Investor hereby commits to purchase, or cause the purchase of, directly or indirectly
through one or more intermediate entities, equity securities of or fund indebtedness to the
Commitment Beneficiary for cash in an aggregate amount that is equal to the amount set forth
opposite its name in column 3 (Total Commitment) on Schedule I attached hereto (Investor’s
total amount, the “Total Commitment”) (for the avoidance of doubt, which Total Commitment
may be satisfied, in whole or in part, by funding of indebtedness in the sole discretion of
Investor), which amount to the extent contributed or funded by Investor to the Commitment
Beneficiary pursuant to this letter agreement will in turn be contributed by the Commitment
Beneficiary to EM Holdings pursuant to the Underlying Commitment Letter, which in turn will
then be contributed by EM Holdings to Shipper pursuant to the EM Holdings Capital
Contribution Letter; provided that, for the sake of clarity, (i) in no event and under no
circumstances shall Investor (A) be obligated to contribute or fund more than Investor’s Total
Commitment to the Commitment Beneficiary or (B) have any obligation with respect to the
commitment of the Commitment Beneficiary pursuant to the Underlying Commitment Letter or
the Other Sponsor pursuant to the Other Underlying Commitment Letter and (ii) the parties agree
and acknowledge that Investor may from time to time make capital contributions or fund
indebtedness to the Commitment Beneficiary other than pursuant to this letter agreement and in
no event shall Investor be obligated to contribute such funds to EM Holdings or Shipper (and for
the avoidance of doubt, EM Holdings, Shipper and Gatherer shall not have any rights with
respect to such funds). Investor may effect the purchase of equity securities or funding of
indebtedness of the Commitment Beneficiary directly or indirectly through one or more affiliated
entities.

               2.     Commitment Timeline. Investor’s Total Commitment shall be funded in
three equal tranches on the dates and in the amounts as provided on Schedule I attached hereto
(each funding, a “Commitment” and each funding date, as may be extended pursuant to this
Section 2, a “Funding Date”); provided, however, that in the event a Commitment Date
(as defined in the Underlying Commitment Letter) of the Commitment Beneficiary is extended
pursuant to Section 2 of the Underlying Commitment Letter, such Funding Date(s) shall be
extended for a corresponding number of days.

                3.      Conditions. The obligation of Investor to fund each Commitment on a
Funding Date shall be subject to the satisfaction of each of the following conditions as of such
Funding Date: (i) in respect of any Commitment, no notices of Force Majeure have been issued
and not withdrawn and (ii) Gatherer shall not have committed any material breach of this letter
agreement or the Underlying Commitment Letter (including, for the avoidance of doubt, with
respect to Gatherer’s obligation to timely deliver a Project Status Notice (as defined in the
Underlying Commitment Letter) in advance of each Commitment Date pursuant to Section 2(b)
of the Underlying Commitment Letter) or any of the GPA, ITC-101 or ITC-102 or if Gatherer
shall have committed any such material breach, such material breach shall have been cured in all
respects on or prior to the applicable Commitment Date. Notwithstanding anything herein to the
contrary, Investor’s sole and exclusive remedy for the failure of any of the conditions set forth in
this Section 3 to be satisfied prior to the applicable Funding Date shall be limited to the delay in


                                                 2
WEIL:\96290867\5\66319.0112
  19-01293-jlg           Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11      Exhibits A -
                                              O Pg 200 of 220

making the applicable Commitment(s) described in Section 2 and the termination rights set forth
in Section 12.

                    4.        Enforceability.

                 (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than Investor, the Commitment Beneficiary and their respective
successors and assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter
agreement insofar, and only insofar, as necessary to enforce the Commitment Beneficiary’s right
to cause the Commitment to be funded (but solely to the extent that the Commitment Beneficiary
is entitled to enforce the Commitment in accordance with the terms hereof).

               (b)      For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from
Investor by the Commitment Beneficiary of funds in an aggregate amount that is equal to
Investor’s Total Commitment shall be the sole and exclusive remedy of the Commitment
Beneficiary, Gatherer, any of their respective Affiliates or any of their respective directors,
officers and other affiliated persons under this letter agreement against Investor or otherwise.

             5.     Representations and Warranties. Investor hereby represents and warrants
to the Commitment Beneficiary and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by Investor and this letter agreement does not contravene
any provision of Investor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by Investor necessary for the due
execution, delivery and performance of this letter agreement by Investor have been obtained or
made and all conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any governmental entity by Investor is required in connection with the
execution, delivery or performance of this letter agreement;

                (c)     this letter agreement constitutes a legal, valid and binding obligation of
Investor, enforceable against Investor in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and

              (d)    Investor has unfunded capital commitments or access to other available
funds in an amount not less than Investor’s Total Commitment.

               6.      No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of Investor and the Commitment Beneficiary; provided that no amendment,
modification or waiver of this letter agreement shall adversely affect any right of Gatherer

                                                    3
WEIL:\96290867\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11          Exhibits A -
                                          O Pg 201 of 220

hereunder, without the prior written consent of Gatherer. Together with the Underlying
Commitment Letter, the EM Holdings Capital Contribution Letter, the Other Underlying
Commitment Letter and the Ninth Amended and Restated Limited Liability
Company Agreement of EM Holdings, dated November 13, 2017, as amended,
this letter agreement constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between the Commitment
Beneficiary or any of its Affiliates, on the one hand, and Investor, any of its Affiliates or any
other Person, on the other, with respect to the transactions contemplated hereby. Except as
expressly permitted in Section 1 and Section 7 hereof, no transfer of any rights or
obligations hereunder shall be permitted without the prior written consent of Investor and
the Commitment Beneficiary. Any transfer in violation of the preceding sentence shall be null
and void ab initio.

               7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) Investor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent Investor is bound hereby, except that no such transfer, delegation or
assignment shall relieve Investor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of
this letter agreement or the transactions contemplated hereby in any court referred to above,
and further irrevocably and unconditionally waives and agrees not to plead or claim in any such
court that any such action, suit or proceeding brought in any such court has been brought in
an inconvenient forum.

               9.     Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
                                                 4
WEIL:\96290867\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11            Exhibits A -
                                          O Pg 202 of 220

into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to the Commitment Beneficiary solely in connection with the Obligations.
This letter agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of Investor and the Commitment Beneficiary;
provided, however, that Investor, the Commitment Beneficiary or Gatherer may disclose the
existence of this letter agreement to the extent required by Applicable Law or to each party’s
respective officers, directors, employees, advisors, representatives, agents and financing sources
or to any Person to whom Investor or the Commitment Beneficiary is contemplating a transfer of
equity securities or indebtedness of the Commitment Beneficiary (provided that such potential
transferee is advised of the confidential nature of this letter agreement and agrees to be bound by
a confidentiality agreement consistent with the provisions hereof) or to (i) any regulatory
authority to which Investor is subject if such disclosure is required, requested or deemed
advisable by counsel in connection with any ongoing regulatory oversight, (ii) other beneficial
holders of equity interests in the Commitment Beneficiary and (iii) in connection with customary
disclosures to its current or prospective investors.

                12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of Investor to fund the Commitments subject to the terms and conditions
herein, will terminate automatically and immediately upon the earliest to occur of (a) the
payment in full of the Commitments, (b) the termination of any of the GPA, ITC-101, ITC-102,
the Underlying Commitment Letter, the Other Underlying Commitment Letter or the EM
Holdings Capital Contribution Letter in accordance with their respective terms, (c) any assertion
by Gatherer, its Affiliates or any of its or their respective officers, directors or representatives in
any litigation or other proceeding (under any theory at law or in equity) that (i) (x) the
Commitment Beneficiary’s liability under or in respect of the Underlying Commitment Letter,
any of the transactions contemplated thereby and/or any related matters is not limited to the
amount of the Commitment (as defined in the Underlying Commitment Letter), or (y) Investor’s
liability under or in respect of this letter agreement, any of the transactions contemplated thereby
and/or any related matters is not limited to the amount of Investor’s Total Commitment, (ii) (x)
the limitation of such liability to the amount of the Commitment (as defined in the Underlying
Commitment Letter) is illegal, invalid or unenforceable, in whole or in part, or (y) the limitation
of such liability to the amount of Investor’s Total Commitment is illegal, invalid or
unenforceable, in whole or in part, or (iii) the Commitment Beneficiary has any liability under
any of the GPA, ITC-101, ITC-102, the Other Underlying Commitment Letter or the EM
Holdings Capital Contribution Letter, any of the transactions contemplated thereby and/or any
related matters other than its express obligations hereunder, and (d) January 1, 2019.

                 13.   No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of the Commitment Beneficiary and

                                                  5
WEIL:\96290867\5\66319.0112
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11          Exhibits A -
                                          O Pg 203 of 220

Gatherer, on behalf of itself and its Affiliates, covenants, agrees and acknowledges that no
Person (other than Investors and the Commitment Beneficiary) has any obligation hereunder or
in connection with the transactions contemplated hereby and that, notwithstanding that Investor
may be a partnership or limited liability company, no Person, including the Commitment
Beneficiary or Gatherer, has any right of recovery against, and no recourse under this letter
agreement or under any document or instrument delivered in connection herewith or in respect of
any oral representations made or alleged to be made in connection herewith or therewith, shall be
had against, any former, current or future equity holders, controlling Persons, directors, officers,
employees, agents, Affiliates, members, managers, managed accounts, general or limited
partners, representatives or assignees of Investor or any former, current or future equity holder,
controlling Persons, director, officer, employee, general or limited partner, member, manager,
managed account, Affiliate, agent, representative or assignee of any of the foregoing (each, other
than Investor and the Commitment Beneficiary, a “Investor Affiliate”), whether by the
enforcement of any judgment, fine or penalty, or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other Applicable Law, or otherwise; it being expressly agreed
and acknowledged that no personal liability whatsoever shall attach to, be imposed on, or
otherwise be incurred by any Investor Affiliate, as such, for any obligation of Investor under this
letter agreement or the transactions contemplated hereby, under any documents or instruments
delivered in connection herewith, in respect of any oral representations made or alleged to be
made in connection herewith or therewith, or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, such obligations or their creation. Each of the
Commitment Beneficiary and Gatherer further agrees that neither it nor any of its Affiliates shall
have any right of recovery against Investor or any Investor Affiliates, whether by piercing of the
corporate veil, by a claim on behalf of the Commitment Beneficiary against Investor or any
Investor Affiliates, or otherwise, except for the Commitment Beneficiary’s right to obtain
specific performance from Investor under this letter agreement (subject to the terms and
conditions hereof). The Commitment Beneficiary hereby covenants and agrees that it shall not
institute, and shall cause its Affiliates not to institute, any proceeding or bring any other claim
(whether in tort, contract or otherwise) arising under, or in connection with, the GPA, ITC-101
or the ITC-102 or the transactions contemplated thereby, or in respect of any oral representations
made or alleged to be made in connection therewith, against Investor or any Investor Affiliate,
except for claims under this letter agreement for specific performance solely against Investor.
Each Investor Affiliate will be deemed a third party beneficiary of the rights in this Section 13
and may enforce such rights hereunder.

                14.     Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):
                If to Investor, to such address as set forth on Schedule I




                                                 6
WEIL:\96290867\5\66319.0112
  19-01293-jlg          Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                             O Pg 204 of 220

                    with a copy to (which shall not constitute notice):

                              Ontario Teachers’ Pension Plan Board
                              5650 Yonge Street
                              Toronto, Ontario M2M 4H5
                              Attn: Law Department
                              Email: law_investments@otpp.com
                              Fax:    (416) 730-3771

                    If to the Commitment Beneficiary, to:

                              EM Holdco LLC
                              c/o Ontario Teachers’ Pension Plan Board
                              5650 Yonge Street
                              Toronto, Ontario M2M 4H5
                              Attn: Romeo Leemrijse and Zvi Orvitz
                              Email: Romeo_Leemrijse@otpp.com
                                      Zvi_Orvitz@otpp.com
                              Fax:    (416) 730-5082

                    with a copy to (which shall not constitute notice):

                              Ontario Teachers’ Pension Plan Board
                              5650 Yonge Street
                              Toronto, Ontario M2M 4H5
                              Attn: Law Department
                              Email: law_investments@otpp.com
                              Fax:    (416) 730-3771

                    If to Gatherer, to:

                              ETC Northeast Pipeline, LLC
                              6051 Wallace Road Ext., Suite 300
                              Wexford, PA 15090
                              Attention: Legal Department
                              Facsimile: 878-332-2611


                                           [Signature page follows]




                                                      7
WEIL:\96290867\5\66319.0112
19-01293-jlg   Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11           Exhibits A -
                                  O Pg 205 of 220


                                                Very truly yours,


                                                ONTARIO TEACHERS’ PENSION PLAN
                                                BOARD




                                                 By:
                                                       Name: Zvi Orvitz
                                                       Title: Authorized Signatory




                   SIGNATURE PAGE TO BACK-TO-BACK EQUITY COMMITMENT LETTER
 19-01293-jlg    Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                     O Pg 206 of 220


Agreed to and accepted:



EM HOLDCO LLC


By: Ontario Teachers’ Pension Plan Board,
    its sole member

By:
      Name: Zvi Orvitz
      Title: Authorized Signatory




                          SIGNATURE PAGE TO BACK-TO-BACK EQUITY COMMITMENT LETTER
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 207 of 220
  19-01293-jlg          Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                          O Pg 208 of 220


                                           SCHEDULE I

                                       REDACTED




                                             Schedule I


14335249
WEIL:\96290867\5\66319.0112
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 209 of 220




                EXHIBIT “O”
 19-01293-jlg     Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11           Exhibits A -
                                      O Pg 210 of 220
                                                                             Execution Version
                           GSCP VI EdgeMarc Holdings, L.L.C.
                        GSCP VI Parallel EdgeMarc Holdings, L.L.C.
                      WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
                                200 West Street, 28th Floor
                                  New York, NY, 10282




                                                                             November 13, 2017

EdgeMarc Energy Holdings, LLC
1800 Main Street, STE 220
Canonsburg, PA 15317

EM Holdco LLC
c/o Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, Ontario M2M 4H5

Ladies and Gentlemen:

This letter agreement sets forth the commitment of GSCP VI EdgeMarc Holdings, L.L.C., GSCP
VI Parallel EdgeMarc Holdings, L.L.C., and WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
(each, a “Sponsor” and collectively, the “Sponsors”, in each case together with their permitted
assignees), subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, certain newly issued membership interests from EdgeMarc Energy Holdings, LLC
(“EM Holdings”). EM Energy Pennsylvania, LLC (“Shipper”) and ETC Northeast Pipeline,
LLC (“Gatherer”) are the parties to (i) the Amended and Restated Gathering and Processing
Agreement (Gatherer’s Contract No. 9532-100) (the “GPA”), (ii) the Amended and Restated
Individual Transaction Confirmation (Gatherer’s Contract No. 9532-101) (“ITC-101”) and (iii)
the Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No. 9532-
102) (“ITC-102” and, together with ITC-101, the “ITCs”; capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in the GPA or
ITCs, as applicable), each dated as of the date hereof. Sponsors understand that, simultaneously
with the execution and delivery hereof, EM Holdings is entering into a commitment letter (the
“Other Commitment Letter”) with EM Holdco LLC (the “Other Sponsor”). For purposes of this
letter agreement, “Affiliate” shall mean, with respect to any person, corporation, trust or other
entity (“Person”), any other Person directly or indirectly controlling, controlled by or under
common control with such Person and “control” when used with respect to any Person means the
power to direct the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.

                1.      Commitment. Subject to the terms and satisfaction of the conditions set
forth herein, each Sponsor hereby commits, severally and not jointly, to purchase, or cause the
purchase of, membership interests of EM Holdings from time to time for an aggregate amount in
cash that is equal to the amount set forth opposite such Sponsor’s name in column 3 on Schedule
 19-01293-jlg        Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11                Exhibits A -
                                        O Pg 211 of 220

I hereto (with respect to each Sponsor, its “Total Commitment”), which amount to the extent
contributed by Sponsor to EM Holdings pursuant to this letter agreement will in turn be
contributed by EM Holdings to Shipper pursuant to that certain capital contribution letter (the
“EM Holdings Capital Contribution Letter”) between EM Holdings and Shipper dated as of the
date hereof, which is being entered into in connection with Shipper’s obligations under the GPA
and ITCs on the terms and subject to the conditions of the GPA and ITCs (collectively, the
“Obligations”); provided that, for the sake of clarity, (i) in no event and under no circumstances
shall each Sponsor (A) be obligated to contribute more than its Total Commitment to EM
Holdings or (B) have any obligation with respect to the commitment of the Other Sponsor
pursuant to the Other Commitment Letter and (ii) the parties agree and acknowledge that each
Sponsor may from time to time make capital contributions to EM Holdings other than pursuant
to this letter agreement and in no event shall EM Holdings be obligated to contribute such funds
to Shipper (and for the avoidance of doubt, Gatherer shall not have any rights with respect to
such funds). Each Sponsor may effect the purchase of membership interests of EM Holdings
directly or indirectly through one or more affiliated entities.

                2.      Commitment Timeline.

                (a)     Each Sponsor’s Total Commitment shall be funded in three equal tranches
on the dates and in the amounts as set forth on Schedule I hereto (each funding, a “Commitment”
and each funding date, as may be extended pursuant to this Section 2, a “Commitment Date”);
provided, however, that (i) if Gatherer delivers a Project Status Notice (as defined below) to
Sponsors and Shipper, prior to an applicable Commitment Date (as may be extended pursuant to
clause (ii) below for an unsatisfied condition in Section 3), in which Gatherer notifies Sponsors
and Shipper that there has occurred any delay in the development, construction, or completion of
the Gathering System described in ITC-101 that will delay the In-Service Date beyond July 1,
2018 (each such delay, a “Project Delay”), then (A) such Commitment Date shall be extended
day-for-day by the number of days the In-Service Date is anticipated to be delayed as set forth in
such Project Status Notice and (B) each subsequent Commitment Date shall be extended by a
corresponding number of days and (ii) if one or more of the conditions set forth in Section 3 is
not satisfied as of the applicable Commitment Date (as may be extended pursuant to clause (i)
above for a Project Delay), then (A) such Commitment Date shall be extended until the date that
is 10 business days following the date on which all such conditions are satisfied and (B) each
subsequent Commitment Date shall be extended by a corresponding number of days.
Notwithstanding the foregoing, each Sponsor may, in its sole discretion, fund any Commitment
prior to its applicable Commitment Date.

                 (b)     Gatherer shall deliver a notice (a “Project Status Notice”) to Sponsors and
Shipper no earlier than 10 business days, and no later than five (5) business days, prior to each
Commitment Date, which Project Status Notice shall contain a written certification of Gatherer
that, as of the date of such Project Status Notice, either (i) there is no Project Delay or (ii) there is
a Project Delay and the number of days that Gatherer anticipates the In-Service Date to be
delayed as a result of such Project Delay. Without limiting the foregoing, Gatherer shall
promptly notify Sponsors and Shipper as soon as it knows of any event reasonably likely to
cause a delay in the In-Service Date.

            3.     Conditions. The obligation of each Sponsor to fund each Commitment on
a Commitment Date shall be subject to the satisfaction of each of the following conditions as of

                                                   2
 19-01293-jlg       Doc 11-1    Filed 06/11/19 Entered 06/11/19 20:23:11              Exhibits A -
                                       O Pg 212 of 220

such Commitment Date: (i) in respect of any Commitment, no notices of Force Majeure have
been issued and not withdrawn and (ii) Gatherer shall not have committed any material breach of
this letter agreement (including, for the avoidance of doubt, with respect to Gatherer’s obligation
to timely deliver a Project Status Notice in advance of each Commitment Date pursuant to
Section 2(b)) or any of the GPA, ITC-101 or ITC-102 or if Gatherer shall have committed any
such material breach, such material breach shall have been cured in all respects on or prior to the
applicable Commitment Date. Notwithstanding anything herein to the contrary, each Sponsor’s
sole and exclusive remedy for the failure of any of the conditions set forth in this Section 3 to be
satisfied prior to the applicable Commitment Date shall be limited to the delay in making the
applicable Commitment(s) described in Section 2 and the termination rights set forth in Section
12.

               4.      Enforceability.

               (a)     Except as otherwise expressly provided herein, no provision of this letter
agreement is intended to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person, other than the Sponsors, EM Holdings and their respective successors and
assigns. For the sake of clarity, Gatherer shall be entitled to rely on this letter agreement insofar,
and only insofar, as necessary to enforce EM Holdings’ right to cause the Commitment to be
funded (but solely to the extent that EM Holdings is entitled to enforce the Commitment in
accordance with the terms hereof).

                (b)    For the sake of clarity, except for a grant of specific performance in
respect of any party’s rights or obligations hereunder (but without duplication), receipt from each
Sponsor by EM Holdings of funds in an aggregate amount that is equal to such Sponsor’s Total
Commitment shall be the sole and exclusive remedy of EM Holdings, Gatherer, any of their
respective Affiliates or any of their respective directors, officers and other affiliated persons
under this letter agreement against each Sponsor or otherwise.

                 5.     Representations and Warranties. Each Sponsor, severally and not jointly,
as to itself, hereby represents and warrants to EM Holdings and Gatherer that:

                (a)     it has all necessary power and authority to execute, deliver and perform
this letter agreement, the execution, delivery and performance of this letter agreement have been
duly authorized by all necessary action by such Sponsor and do not contravene any provision of
such Sponsor’s organizational documents;

                (b)    all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental entity or any other Person by such Sponsor necessary for the
due execution, delivery and performance of this letter agreement by such Sponsor have been
obtained or made and all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with, any governmental entity by such Sponsor is required in
connection with the execution, delivery or performance of this letter agreement;

               (c)    this letter agreement constitutes a legal, valid and binding obligation of
such Sponsor, enforceable against such Sponsor in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other


                                                  3
 19-01293-jlg     Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11             Exhibits A -
                                      O Pg 213 of 220

similar laws affecting creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

               (d)     such Sponsor has unfunded capital commitments or access to other
available funds in an amount not less than such Sponsor’s Total Commitment.

                6.     No Modification; Entire Agreement. This letter agreement may not be
amended or otherwise modified, and no provision contained herein may be waived, without the
prior written consent of EM Holdings and each Sponsor; provided that no amendment,
modification or waiver of this letter agreement shall adversely affect any right of Gatherer
hereunder, without the prior written consent of Gatherer. Together with the EM Holdings
Capital Contribution Letter, the Other Commitment Letter and the Ninth Amended and Restated
Limited Liability Company Agreement of EM Holdings, dated November 13, 2017, as amended,
this letter agreement constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between Sponsors or any of its Affiliates, on the
one hand, and EM Holdings, any of its Affiliates or any other Person, on the other, with respect
to the transactions contemplated hereby. Except as expressly permitted in Section 1 and Section
7 hereof, no transfer of any rights or obligations hereunder shall be permitted without the prior
written consent of EM Holdings and each Sponsor. Any transfer in violation of the preceding
sentence shall be null and void ab initio.

                7.      Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this letter agreement; provided that (a) each Sponsor may assign,
delegate or otherwise transfer its rights or obligations to any of its Affiliates that agree to be
bound to the same extent such Sponsor is bound hereby, except that no such transfer, delegation
or assignment shall relieve such Sponsor of its obligations hereunder and (b) no other assignment,
delegation or other transfer of any rights or obligations under this letter agreement may be made
without the prior written consent of all of the parties hereto (including, for the avoidance of
doubt, Gatherer).

                8.     Governing Law; Submission to Jurisdiction. This letter agreement shall
be governed by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State without regard to
the conflicts of law principles of such State. Each party irrevocably submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in the County of New York,
Borough of Manhattan, and any appellate court therefrom, for the purposes of any suit, action or
other proceeding arising out of this letter agreement or any transaction contemplated hereby.
Each party agrees that it will not bring or support any action, cause of action, claim, cross-claim
or third-party claim of any kind or description, whether in law or in equity, whether in contract
or in tort or otherwise, in any way relating to this letter agreement or any transaction
contemplated hereby in any forum other than in such courts located within New York. Each
party further agrees that service of any process, summons, notice or document by U.S. registered
mail to such party’s respective address set forth in Section 14 shall be effective service of
process for any action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 8. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding arising out of this
letter agreement or the transactions contemplated hereby in any court referred to above, and
further irrevocably and unconditionally waives and agrees not to plead or claim in any such court

                                                4
 19-01293-jlg      Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                        O Pg 214 of 220

that any such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

                 9.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, regulation, order or decree (“Applicable Law”), any right it
may have to a trial by jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this letter agreement or any transaction contemplated hereby or thereby.
Each party hereto acknowledges that it and the other parties hereto have been induced to enter
into this letter agreement by, among other things, the mutual waivers and certifications in this
Section 9.

               10.     Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable document format”),
each such counterpart being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

                11.     Confidentiality. This letter agreement shall be treated as confidential and
is being provided to EM Holdings solely in connection with the Obligations. This letter
agreement may not be used, circulated, quoted or otherwise referred to in any document, except
with the written consent of each Sponsor and EM Holdings; provided, however, that each
Sponsor, EM Holdings or Gatherer may disclose the existence of this letter agreement to the
extent required by Applicable Law or to each party’s respective officers, directors, employees,
advisors, representatives, agents and financing sources or to any Person to whom a Sponsor or
EM Holdings is contemplating a transfer of membership interests of EM Holdings (provided that
such potential transferee is advised of the confidential nature of this letter agreement and agrees
to be bound by a confidentiality agreement consistent with the provisions hereof), and solely in
the case of a Sponsor, to (i) any regulatory authority to which such Sponsor is subject if such
disclosure is required, requested or deemed advisable by counsel in connection with any ongoing
regulatory oversight, (ii) other beneficial holders of equity interests in EM Holdings and (iii) in
connection with customary disclosures to its current or prospective investors.

                12.     Termination. This letter agreement, and all obligations hereunder
including the obligation of each Sponsor to fund any Commitment subject to the terms and
conditions herein, will terminate automatically and immediately upon the earliest to occur of
(a) the payment in full of each Sponsor’s Total Commitment, (b) the termination of any of the
GPA, ITC-101, ITC-102, the Other Commitment Letter or the EM Holdings Capital
Contribution Letter in accordance with their respective terms, (c) any assertion by Gatherer, its
Affiliates or any of its or their respective officers, directors or representatives in any litigation or
other proceeding (under any theory at law or in equity) that (i) any Sponsor’s liability under or in
respect of this letter agreement, any of the transactions contemplated hereby and/or any related
matters is not limited to the amount of such Sponsor’s Total Commitment, (ii) the limitation of
such liability to the amount of such Sponsor’s Total Commitment is illegal, invalid or
unenforceable, in whole or in part or (iii) any Sponsor has any liability under any of the GPA,
ITC-101, ITC-102, the Other Commitment Letter or the EM Holdings Capital Contribution
Letter, any of the transactions contemplated thereby and/or any related matters other than its
express obligations hereunder, and (d) January 1, 2019.




                                                   5
 19-01293-jlg      Doc 11-1      Filed 06/11/19 Entered 06/11/19 20:23:11               Exhibits A -
                                        O Pg 215 of 220

                 13.    No Recourse. Notwithstanding anything that may be expressed or implied
in this letter agreement, or any document or instrument delivered in connection herewith, by its
acceptance of the benefits of this letter agreement, each of EM Holdings and Gatherer, on behalf
of itself and its Affiliates, covenants, agrees and acknowledges that no Person (other than
Sponsors and EM Holdings and, for the limited purpose set forth in Section 2(b), Gatherer) has
any obligation hereunder or in connection with the transactions contemplated hereby and that,
notwithstanding that a Sponsor may be a partnership or limited liability company, no Person,
including EM Holdings or Gatherer, has any right of recovery against, and no recourse under this
letter agreement or under any document or instrument delivered in connection herewith or in
respect of any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future equity holders, controlling Persons,
directors, officers, employees, agents, Affiliates, members, managers, managed accounts, general
or limited partners, representatives or assignees of a Sponsor or any former, current or future
equity holder, controlling Persons, director, officer, employee, general or limited partner,
member, manager, managed account, Affiliate, agent, representative or assignee of any of the
foregoing (each, other than Sponsors and EM Holdings, a “Sponsor Affiliate”), whether by the
enforcement of any judgment, fine or penalty, or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other Applicable Law, or otherwise; it being expressly agreed
and acknowledged that no personal liability whatsoever shall attach to, be imposed on, or
otherwise be incurred by any Sponsor Affiliate, as such, for any obligation of any Sponsor under
this letter agreement or the transactions contemplated hereby, under any documents or
instruments delivered in connection herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such obligations or their creation.
Each of EM Holdings and Gatherer further agrees that neither it nor any of its Affiliates shall
have any right of recovery against any Sponsor or any Sponsor Affiliates, whether by piercing of
the corporate veil, by a claim on behalf of EM Holdings against any Sponsor or any Sponsor
Affiliates, or otherwise, except for EM Holdings’ right to obtain specific performance from a
Sponsor under this letter agreement (subject to the terms and conditions hereof). EM Holdings
hereby covenants and agrees that it shall not institute, and shall cause its Affiliates not to institute,
any proceeding or bring any other claim (whether in tort, contract or otherwise) arising under, or
in connection with, the GPA, ITC-101 or the ITC-102 or the transactions contemplated thereby,
or in respect of any oral representations made or alleged to be made in connection therewith,
against any Sponsor or any Sponsor Affiliate, except for claims under this letter agreement for
specific performance solely against such Sponsor. Each Sponsor Affiliate will be deemed a third
party beneficiary of the rights in this Section 13 and may enforce such rights hereunder.

                14.    Notices. All notices, requests, claims, demands and other communications
under this letter agreement shall be in writing and shall only be deemed given when received if
delivered personally, on the next business day if sent by overnight courier for next business day
delivery (providing proof of delivery), on receipt of confirmation if sent by facsimile to the other
parties at the following addresses (or at such other address for a party as shall be specified by
like notice):

                If to a Sponsor, to such address as set forth on Schedule I




                                                   6
19-01293-jlg   Doc 11-1     Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                   O Pg 216 of 220

           with a copy to (which shall not constitute notice):

                   200 West Street, 28th Floor
                   New York, NY 10282
                   Attention: Deirdre Harding
                   Facsimile: 212-357-5505

           If to EM Holdings, to:

                   EdgeMarc Energy Holdings, LLC
                   1800 Main Street, STE 220
                   Canonsburg, PA 15317
                   Attention: Chief Financial Officer
                   Facsimile: 724-746-1419

           with a copy to (which shall not constitute notice):

                   Vinson & Elkins LLP
                   666 Fifth Avenue, 26th Floor
                   New York, NY 10103
                   Attention: Caroline Blitzer Phillips
                   Facsimile: 917-849-5317

           If to Gatherer, to:

                   ETC Northeast Pipeline, LLC
                   6051 Wallace Road Ext., Suite 300
                   Wexford, PA 15090
                   Attention: Legal Department
                   Facsimile: 878-332-2611


                                 [Signature page follows]




                                             7
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 217 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 218 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 219 of 220
19-01293-jlg   Doc 11-1   Filed 06/11/19 Entered 06/11/19 20:23:11   Exhibits A -
                                 O Pg 220 of 220


                                  SCHEDULE I

                            REDACTED




                                    Schedule I
